 



Exhibit 10.11
 
CREDIT AGREEMENT
dated as of
December 21, 2005
among
CCE SPINCO, INC.,
SFX ENTERTAINMENT, INC. and
THE FOREIGN BORROWERS PARTY HERETO,
as Borrowers,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Agent,
J.P. MORGAN EUROPE LIMITED,
as London Agent,
and
BANK OF AMERICA, N.A.,
as Syndication Agent
 
J.P. MORGAN SECURITIES INC.                      BANC OF AMERICA SECURITIES LLC
as Co-Lead Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page ARTICLE I

 
            Definitions

 
           
SECTION 1.01.
  Defined Terms     2  
SECTION 1.02.
  Classification of Loans and Borrowings     36  
SECTION 1.03.
  Terms Generally     36  
SECTION 1.04.
  Accounting Terms; GAAP; Pro Forma Calculations     36  
SECTION 1.05.
  Effectuation of Transfers     37  
SECTION 1.06.
  Exchange Rates     37  
SECTION 1.07.
  Redenomination of Certain Foreign Currencies     37  
 
            ARTICLE II

 
            The Credits

 
           
SECTION 2.01.
  Commitments     38  
SECTION 2.02.
  Loans and Borrowings     38  
SECTION 2.03.
  Requests for Borrowings     39  
SECTION 2.04.
  Swingline Loans     40  
SECTION 2.05.
  Letters of Credit     42  
SECTION 2.06.
  Funding of Borrowings and B/A Drawings     47  
SECTION 2.07.
  Interest Elections     48  
SECTION 2.08.
  Termination and Reduction of Commitments     50  
SECTION 2.09.
  Repayment of Loans and B/As; Evidence of Debt     51  
SECTION 2.10.
  Amortization of Term Loans     52  
SECTION 2.11.
  Prepayment of Loans and B/As     52  
SECTION 2.12.
  Fees     55  
SECTION 2.13.
  Interest     57  
SECTION 2.14.
  Alternate Rate of Interest     57  
SECTION 2.15.
  Increased Costs; Illegality     58  
SECTION 2.16.
  Break Funding Payments     61  
SECTION 2.17.
  Taxes     62  
SECTION 2.18.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     63  
SECTION 2.19.
  Mitigation Obligations; Replacement of Lenders     65  
SECTION 2.20.
  Canadian Bankers’ Acceptances     66  
SECTION 2.21.
  Incremental Commitments     69  
SECTION 2.22.
  Additional Reserve Costs     71  
SECTION 2.23.
  Foreign Borrowers     71  



--------------------------------------------------------------------------------



 



 

              ARTICLE III

 
            Representations and Warranties

 
           
SECTION 3.01.
  Organization; Powers     72  
SECTION 3.02.
  Authorization; Enforceability     72  
SECTION 3.03.
  Governmental Approvals; No Conflicts     72  
SECTION 3.04.
  Financial Condition; No Material Adverse Change     73  
SECTION 3.05.
  Properties     73  
SECTION 3.06.
  Litigation and Environmental Matters     74  
SECTION 3.07.
  Compliance with Laws and Agreements     74  
SECTION 3.08.
  Investment and Holding Company Status     74  
SECTION 3.09.
  Taxes     74  
SECTION 3.10.
  ERISA     75  
SECTION 3.11.
  Disclosure     75  
SECTION 3.12.
  Subsidiaries and Joint Ventures     75  
SECTION 3.13.
  Insurance     75  
SECTION 3.14.
  Labor Matters     76  
SECTION 3.15.
  Solvency     76  
SECTION 3.16.
  Status of Obligations     76  
SECTION 3.17.
  Collateral Matters     76  
SECTION 3.18.
  Immunities, Etc     77  
 
            ARTICLE IV

 
            Conditions

 
           
SECTION 4.01.
  Effective Date     78  
SECTION 4.02.
  Each Credit Event     80  
SECTION 4.03.
  First Credit Extension to a Foreign Borrower     80  
 
            ARTICLE V

 
            Affirmative Covenants

 
           
SECTION 5.01.
  Financial Statements and Other Information     81  
SECTION 5.02.
  Notices of Material Events     83  
SECTION 5.03.
  Information Regarding Collateral     84  
SECTION 5.04.
  Existence; Conduct of Business     85  
SECTION 5.05.
  Payment of Obligations     85  
SECTION 5.06.
  Maintenance of Properties     85  
SECTION 5.07.
  Insurance     85  
SECTION 5.08.
  Casualty and Condemnation     86  
SECTION 5.09.
  Books and Records; Inspection and Audit Rights     86  
SECTION 5.10.
  Compliance with Laws     86  
SECTION 5.11.
  Additional Subsidiaries     86  
SECTION 5.12.
  Further Assurances     86  



--------------------------------------------------------------------------------



 



 

             
SECTION 5.13.
  Interest Rate Protection     87  
SECTION 5.14.
  Ownership of Foreign Borrowers     87  
 
            ARTICLE VI

 
            Negative Covenants

 
           
SECTION 6.01.
  Indebtedness; Certain Equity Securities     87  
SECTION 6.02.
  Liens     89  
SECTION 6.03.
  Fundamental Changes     90  
SECTION 6.04.
  Investments, Loans, Advances, Guarantees and Acquisitions     91  
SECTION 6.05.
  Asset Sales     94  
SECTION 6.06.
  Sale and Leaseback Transactions     95  
SECTION 6.07.
  Swap Agreements     95  
SECTION 6.08.
  Restricted Payments; Certain Payments of Indebtedness     95  
SECTION 6.09.
  Transactions with Affiliates     97  
SECTION 6.10.
  Restrictive Agreements     98  
SECTION 6.11.
  Amendment of Material Documents     98  
SECTION 6.12.
  Use of Proceeds and Letters of Credit     98  
SECTION 6.13.
  Interest Expense Coverage Ratio     99  
SECTION 6.14.
  Leverage Ratio     99  
SECTION 6.15.
  Senior Leverage Ratio     99  
SECTION 6.16.
  Capital Expenditures     99  
SECTION 6.17.
  Accounting Changes     100  
 
            ARTICLE VII

 
            Events of Default

 
           
SECTION 7.01.
  Events of Default     100  
SECTION 7.02.
  CAM     103  
 
            ARTICLE VIII

 
            The Agents

 
            ARTICLE IX

 
            Miscellaneous

 
           
SECTION 9.01.
  Notices     107  
SECTION 9.02.
  Waivers; Amendments     108  
SECTION 9.03.
  Expenses; Indemnity; Damage Waiver     109  
SECTION 9.04.
  Successors and Assigns     111  
SECTION 9.05.
  Survival     115  
SECTION 9.06.
  Counterparts; Integration; Effectiveness     115  
SECTION 9.07.
  Severability     116  



--------------------------------------------------------------------------------



 



 

             
SECTION 9.08.
  Right of Setoff     116  
SECTION 9.09.
  Governing Law; Jurisdiction; Consent to Service of Process     116  
SECTION 9.10.
  WAIVER OF JURY TRIAL     117  
SECTION 9.11.
  Headings     117  
SECTION 9.12.
  Confidentiality     117  
SECTION 9.13.
  Interest Rate Limitation     118  
SECTION 9.14.
  Release of Liens and Guarantees     118  
SECTION 9.15.
  Conversion of Currencies     119  
SECTION 9.16.
  USA Patriot Act Notice     119  



--------------------------------------------------------------------------------



 



 

SCHEDULES:
Schedule 1.01 — Consolidated EBITDA Adjustments
Schedule 2.01 — Commitments
Schedule 2.05 — Existing Letters of Credit
Schedule 3.06 — Disclosed Matters
Schedule 3.12 — Subsidiaries and Joint Ventures
Schedule 3.13 — Insurance
Schedule 3.17 — Filings
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.03 — Holdco #1 Real Property
Schedule 6.04(b) — Existing Investments
Schedule 6.04(m) — Required Investments
Schedule 6.08 — Existing Holding Company Obligations
Schedule 6.09 — Existing Affiliate Transactions
Schedule 6.10 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Domestic Collateral Agreement
Exhibit C — Form of Foreign Borrower Agreement
Exhibit D — Form of Foreign Borrower Termination
Exhibit E — Form of Perfection Certificate
Exhibit F — Permitted Subordinated Indebtedness Terms
Exhibit G — Mandatory Costs Rate Formula
Exhibit H-1 — Form of Opinion of US Borrower Counsel
Exhibit H-2 — Form of Opinion of Local Counsel
Exhibit I — Form of Financial Officer Solvency Certificate



--------------------------------------------------------------------------------



 



 

     CREDIT AGREEMENT dated as of December 21, 2005 (this “Agreement”), among
CCE SPINCO, INC., SFX ENTERTAINMENT, INC., the FOREIGN BORROWERS party hereto,
the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, J.P. MORGAN EUROPE
LIMITED, as London Agent, and BANK OF AMERICA, N.A., as Syndication Agent.
          WHEREAS, Clear Channel Communications, Inc., a Texas corporation
(“CCU”) and the owner of all of the issued and outstanding capital stock of CCE
Spinco, Inc., a Delaware corporation (“Parent”), will effect a spin-off (the
“Spin-Off”) of its live entertainment and live entertainment-related businesses
(collectively, the “Business”) through (a) the contribution of assets and
subsidiaries relating to the Business to Parent and/or one or more Subsidiaries
and (b) the distribution of 100% of the shares of common stock of Parent to the
holders of common stock of CCU, as described in the Information Statement
attached as an exhibit to the Form 10 filed by Parent with the Securities and
Exchange Commission on October 18, 2005 (as amended from time to time prior to
the consummation of the Spin-Off, the “Form 10”).
          WHEREAS, on or prior to the Effective Date, (a) each Loan Party shall
execute and deliver the Loan Documents to which it is a party, the Term Loans
shall be made, and certain Letters of Credit shall be issued, (b) CCE Holdco #2,
Inc., a Delaware corporation (“Holdco #2”) that is an indirect wholly owned
subsidiary of Parent and that will become the owner of all of the issued and
outstanding capital stock of the US Borrower, will issue shares of its Series A
redeemable preferred stock (the “Series A Preferred Stock”) with an aggregate
liquidation preference of US$20,000,000 to third-party investors for aggregate
net cash proceeds to Holdco #2 of not less than US$20,000,000, (c) Holdco #2
will issue shares of its Series B redeemable preferred stock (the “Series B
Preferred Stock” and, together with the Series A Preferred Stock, the “Preferred
Stock”) with an aggregate liquidation preference of US$20,000,000 to Parent in
exchange for the capital stock of the US Borrower and (d) Parent, the Borrowers
and the other Subsidiaries will apply a portion of the proceeds of the Term
Loans and the issuance of the Series A Preferred Stock to (i) repay
approximately US$220,000,000 of outstanding intercompany indebtedness owed by
Parent, the Borrowers and the other Subsidiaries (the “Intercompany Debt
Repayment”) and (ii) pay fees and expenses incurred in connection with the
foregoing (the “Transaction Costs”). The transactions described in clauses
(a) through (d) of the immediately preceding sentence are collectively referred
to herein as the “Transactions”.
          WHEREAS, in connection with the foregoing, the Borrowers have
requested that the Lenders extend credit in the form of Term Loans, Revolving
Loans and B/As and the Issuing Banks issue Letters of Credit, in each case in
the manner and subject to the conditions set forth herein.
          NOW, THEREFORE, in connection therewith, the parties hereto agree as
follows:



--------------------------------------------------------------------------------



 



2

ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Act” has the meaning set forth in Section 9.16.
          “Adjusted Eurocurrency Rate” means, (a) with respect to any
Eurocurrency Borrowing for any Interest Period that is denominated in US
Dollars, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period multiplied by
(ii) the Statutory Reserves and (b) with respect to any Eurocurrency Borrowing
for any Interest Period that is denominated in a Foreign Currency, an interest
rate per annum equal to (i) for any Eurocurrency Borrowing denominated in Euros,
the EURIBO Rate or (ii) for any other Eurocurrency Borrowing, the LIBO Rate, in
each case in effect for such Interest Period and subject to Section 2.22.
          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders hereunder, or any successor thereto appointed in
accordance with Article VIII.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means, collectively, the Administrative Agent, the Canadian
Agent, the London Agent, the Collateral Agent and any other affiliate of the
Administrative Agent appointed in accordance with Article VIII.
          “Agreement” has the meaning set forth in the preamble hereto.
“Agreement Currency” has the meaning set forth in Section 9.15
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.



--------------------------------------------------------------------------------



 



3

          “Applicable Agent” means (a) with respect to a Loan or Borrowing
denominated in US Dollars or a Letter of Credit denominated in US Dollars or any
Foreign Currency, or with respect to any payment that does not relate to any
Loan, Borrowing or Letter of Credit, the Administrative Agent, (b) with respect
to a Loan or Borrowing denominated in Canadian Dollars or a B/A, the Canadian
Agent and (c) with respect to a Loan or Borrowing denominated in any other
Foreign Currency, the London Agent.
          “Applicable Creditor” has the meaning set forth in Section 9.15.
          “Applicable Percentage” means, with respect to any Participating
Revolving Lender, the percentage of the total Participating Revolving
Commitments represented by such Lender’s Participating Revolving Commitment. If
the Participating Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Participating
Revolving Commitments most recently in effect, giving effect to any assignments.
          “Applicable Rate” means, for any day (a) with respect to any Term
Loan, (i) 1.25% per annum, in the case of an ABR Loan, or (ii) 2.25% per annum,
in the case of a Eurocurrency Loan, and (b) with respect to any ABR Revolving
Loan or Canadian Base Rate Revolving Loan, Eurocurrency Revolving Loan or B/A
Drawing, or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption “ABR and
Canadian Base Rate Spread”, “Eurocurrency and B/A Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio as of the most recent
determination date, provided that until the delivery of Parent’s consolidated
financial statements as of, and for the periods ending on December 31, 2005,
pursuant to Section 5.01(a), the “Applicable Rate” for purposes of clause (b)
shall be the applicable rate per annum set forth below in Category 6:

                                      ABR and Canadian                 Base Rate
  Eurocurrency and B/A   Commitment Fee     Leverage Ratio:   Spread   Spread  
Rate
Category 1
  Less than or equal to 1.25 to 1.00     0.000 %     0.750 %     0.250 %
Category 2
  Less than or equal to 1.75 to 1.00 but greater than 1.25 to 1.00     0.000 %  
  1.000 %     0.250 %
Category 3
  Less than or equal to 2.25 to 1.00 but greater than 1.75 to 1.00     0.250 %  
  1.250 %     0.250 %
Category 4
  Less than or equal to 2.75 to 1.00 but greater than 2.25 to 1.00     0.500 %  
  1.500 %     0.250 %
Category 5
  Less than 3.00 to 1.00 but greater than 2.75 to 1.00     0.750 %     1.750 %  
  0.250 %
Category 6
  Greater than or equal to 3.00 to 1.00     0.750 %     1.750 %     0.375 %

          For purposes of the foregoing, (i) the Leverage Ratio shall be
determined as of the end of each fiscal quarter of Parent’s fiscal year based
upon Parent’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii)



--------------------------------------------------------------------------------



 



4

each change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the Business
Day following the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
the Leverage Ratio shall be deemed to be in Category 6 (A) at any time that an
Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if Parent fails
to timely deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the last day on
which such statements are permitted to be delivered in conformity with
Section 5.01(a) or (b), as the case may be, until such consolidated financial
statements are delivered.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “B/A” means a bill of exchange, including a depository bill issued in
accordance with the Depository Bills and Notes Act (Canada), denominated in
Canadian Dollars, drawn by a Canadian Borrower and accepted by a Revolving
Lender in accordance with the terms of this Agreement.
          “B/A Drawing” means B/As accepted and purchased on the same date and
as to which a single Contract Period is in effect including any B/A Equivalent
Loans accepted and purchased on the same date and as to which a single Contract
Period is in effect. For greater certainty, all provisions of this Agreement
which are applicable to B/As are also applicable, mutatis mutandis, to B/A
Equivalent Loans.
          “B/A Equivalent Loan” has the meaning set forth in Section 2.20(k).
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrowers” means, collectively, the US Borrower and the Foreign
Borrowers.
          “Borrowing” means (a) Loans of the same Class and Type, made,
converted or continued on the same date, denominated in the same currency and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect, or (b) a Swingline Loan.
          “Borrowing Minimum” means (a) in the case of a Borrowing denominated
in US Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in
any Foreign Currency, the smallest amount of such Foreign Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent in
excess of US$5,000,000.



--------------------------------------------------------------------------------



 



5

          “Borrowing Multiple” means (a) in the case of a Borrowing denominated
in US Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in
any Foreign Currency, 1,000,000 units of such currency.
          “Borrowing Request” means a request by a Borrower for a Borrowing in
accordance with Section 2.03.
          “Business” has the meaning set forth in the recitals hereto.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed, provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, (b) when used in connection with a Loan denominated in Euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euros, (c) when used in connection
with a Loan denominated in Canadian Dollars or a B/A, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in Canadian Dollars in Toronto and (d) when used in connection with a Loan
denominated in any Foreign Currency other than Euros and Canadian Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the principal financial
center of the country of such currency.
          “Calculation Date” means (a) the last Business Day of each calendar
quarter and (b) solely with respect to any Foreign Currency for a requested new
Borrowing for which an Exchange Rate was not established on the immediately
preceding Calculation Date, (i) in the case of Canadian Base Rate Borrowings or
B/As, the Business Day immediately preceding the date on which such Borrowing is
to be made and (ii) in the case of other Borrowings, the third Business Day
preceding the date on which such Borrowing is to be made, provided that the
Administrative Agent may in addition designate the last day of any other month
as a Calculation Date if it reasonably determines that there has been
significant volatility in the foreign currency markets.
          “CAM” means the mechanism for the allocation and exchange of interests
in Loans and other extensions of credit under this Agreement and collections
thereunder established in Section 7.02.
          “CAM Exchange” has the meaning set forth in Section 7.02(a).
          “CAM Exchange Date” means the first date on which there shall occur
(a) any Event of Default referred to in Section 7.01(h) or (i) in respect of any
Borrower or (b) an acceleration of Loans pursuant to Section 7.01.
          “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and



--------------------------------------------------------------------------------



 



6

payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate US Dollar Equivalent (determined on the basis of Exchange
Rates prevailing on the CAM Exchange Date) of the Designated Obligations owed to
all the Lenders (whether or not at the time due and payable) immediately prior
to the CAM Exchange Date.
          “Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as Canadian agent for the Lenders hereunder, or any successor
thereto appointed in accordance with Article VIII.
          “Canadian Base Rate” means, for any day, the rate of interest per
annum (rounded upwards, if necessary, to the next 1/100 or 1%) equal to the
greater of (a) the interest rate per annum publicly announced from time to time
by the Canadian Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (i) the CDOR Rate on such day (or, if such rate is not so reported
on the Reuters Screen CDOR Page, the average of the rate quotes for bankers’
acceptances denominated in Canadian Dollars with a term of 30 days received by
the Canadian Agent at approximately 10:00 a.m., Toronto time, on such day (or,
if such day is not a Business Day, on the next preceding Business Day) from one
or more banks of recognized standing selected by it) and (ii) 0.50% per annum.
          “Canadian Borrower” means the US Borrower or any Subsidiary that is
incorporated or otherwise organized under the laws of Canada or any political
subdivision thereof that has been designated as a Foreign Borrower pursuant to
Section 2.23 and that has not ceased to be a Foreign Borrower as provided in
such Section.
          “Canadian Dollars” or “C$” means the lawful money of Canada.
          “Canadian Lending Office” means, as to any Revolving Lender, the
applicable branch, office or Affiliate of such Revolving Lender designated by
such Revolving Lender to make Loans in Canadian Dollars and to accept and
purchase or arrange for the purchase of B/As.
          “Capital Expenditures” means, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Parent and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Parent for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by Parent and its consolidated
Subsidiaries during such period.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such



--------------------------------------------------------------------------------



 



7

Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
          “CCU” has the meaning set forth in the recitals hereto.
          “CDOR Rate” means, on any date, an interest rate per annum equal to
the average discount rate applicable to bankers’ acceptances denominated in
Canadian Dollars with a term of 30 days (for purposes of the definition of the
term “Canadian Base Rate”) or with a term equal to the Contract Period of the
relevant B/As (for purposes of the definition of the term “Discount Rate”)
appearing on the Reuters Screen CDOR Page (or on any successor or substitute
page of such Screen, or any successor to or substitute for such Screen,
providing rate quotations comparable to those currently provided on such page of
such Screen, as determined by the Canadian Agent from time to time) at
approximately 10:00 a.m., Toronto time, on such date (or, if such date is not a
Business Day, on the next preceding Business Day).
          “Change of Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially, by any Person or group (within the meaning of the
Securities and Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder but excluding any employee benefit plan of such Person or
its subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of such plan), of securities representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding securities of Parent; (b) if, during any period of up to 12
consecutive months, commencing on the Effective Date, individuals who at the
beginning of such period (together with any new directors whose election or
whose nomination for election by the stockholders was approved by a vote of 66-
2/3% of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination was previously so
approved) were directors of Parent shall cease for any reason to constitute a
majority of the Board of Directors of Parent; (c) any other event that
constitutes a “change of control” or similar event with respect to Parent,
however denominated, under any other agreement or instrument evidencing or
governing any Material Indebtedness or (d) the US Borrower ceasing to be a
wholly owned Subsidiary of Parent.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Charges” has the meaning set forth in Section 9.13.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Limited Currency



--------------------------------------------------------------------------------



 



8

Revolving Loans, Multicurrency Revolving Loans, US Dollar Revolving Loans, Term
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Limited Currency Revolving Commitment,
Multicurrency Revolving Commitment, US Dollar Revolving Commitment or Term
Commitment.
          “Class”, when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.
          “Collateral Agent” means JPMCB, in its capacity as collateral agent
for the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.
          “Collateral and Guarantee Requirement” means, at any time, the
requirement that:
          (a) the Administrative Agent shall have received each Security
Document, duly executed by each Loan Party required to be party thereto in order
that the requirements set forth in clauses (b) and (c) below shall be satisfied;
          (b) (i) all Obligations shall be unconditionally guaranteed (the “US
Guarantees”) by Parent and the Material Subsidiaries that are Domestic
Subsidiaries (the “US Guarantors”), and (ii) all Foreign Obligations shall be
unconditionally guaranteed (the “Foreign Guarantees” and, together with the US
Guarantees, the “Obligations Guarantees”) by the Material Subsidiaries that are
Foreign Subsidiaries (the “Foreign Guarantors” and, together with the US
Guarantors, the “Obligations Guarantors”);
          (c) (i) the Obligations and the US Guarantees shall have been secured
by a first-priority security interest in (A) all the Equity Interests held by
each US Guarantor, provided that pledges of Equity Interests of each Foreign
Subsidiary shall be limited to 66.5% of the Equity Interests of such Foreign
Subsidiary to the extent that the pledge of any greater percentage would result
in adverse tax consequences and (B) substantially all tangible and intangible
assets of each US Guarantor, including, accounts, inventory, equipment,
commercial tort claims, intellectual property, intercompany indebtedness,
general intangibles, cash and proceeds of the foregoing, but excluding the
Excluded Assets of each US Guarantor (collectively, the “US Collateral”), and
(ii) the Foreign Obligations and the Foreign Guarantees shall have been secured
by a first-priority security interest in (X) all the Equity Interests held by
each Foreign Guarantor and (Y) substantially all tangible and intangible assets
of each Foreign Guarantor, including accounts, inventory, equipment, commercial
tort claims, intellectual property, intercompany indebtedness, general
intangibles, cash and proceeds of the foregoing, but excluding the Excluded
Assets of each Foreign Guarantor (collectively, the “Foreign Collateral” and,
together with the US Collateral, the “Collateral”);



--------------------------------------------------------------------------------



 



9

          (d) none of the Collateral shall be subject to any Lien other than
Liens permitted under Section 6.02;
          (e) the Administrative Agent shall have received, as reasonably
requested by it to be so delivered, certificates or other instruments
representing all Equity Interests constituting Collateral, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;
          (f) all Indebtedness of Parent, any Borrower or any other Subsidiary
that is evidenced by a promissory note, is owing to any Loan Party and
constitutes Collateral shall be delivered to the Administrative Agent, together
with instruments of transfer with respect thereto endorsed in blank;
          (g) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and
          (h) each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder,
provided that the foregoing definition shall not require the creation or
perfection of pledges of or security interests in particular assets of the Loan
Parties or Guarantees from particular Subsidiaries if and for so long as, the
Administrative Agent, in consultation with the US Borrower, reasonably
determines that the cost to any Borrower of creating or perfecting such pledges
or security interests in such assets or obtaining such Guarantees (in each case,
taking into account any adverse tax consequences to Parent, the Borrowers and
the other Subsidiaries (including the imposition of withholding or other
material taxes on Lenders)) shall be commercially unreasonable in view of the
benefits to be obtained by the Lenders therefrom.
          “Commitment” means a Limited Currency Revolving Commitment,
Multicurrency Revolving Commitment, US Dollar Revolving Commitment, Term
Commitment, or any combination thereof (as the context requires).
          “Consolidated Cash Interest Expense” means, for any period, the excess
of (a) the sum of (i) the interest expense (including imputed interest expense
in respect of Capital Lease Obligations) of Parent, the Borrowers and the other
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (ii) any interest accrued during such period in respect of
Indebtedness of Parent, any Borrower or any other Subsidiary that is required to
be capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(ii) below that



--------------------------------------------------------------------------------



 



10

were amortized or accrued in a previous period, plus (iv) the aggregate amount
of all Restricted Payments (other than Restricted Payments made pursuant to
Sections 6.08(a)(v), (vi) and (vii)) made by the Holding Companies to Persons
other than Holding Companies during such period minus (b) the sum of (i) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization of financing costs paid in a previous
period, plus (ii) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to amortization of debt discounts
or accrued interest payable in kind for such period, provided that Consolidated
Cash Interest Expense with respect to any period shall be determined after
giving pro forma effect to all acquisitions, investments, sales, dispositions,
mergers, incurrences of Indebtedness or similar events (including, as
applicable, the application of the proceeds therefrom) during such period.
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any extraordinary charges or losses for such period and (v) the one-time
adjustments with respect to the fiscal quarters ended March 31, 2005,
September 30, 2005 and December 31, 2005 that are set forth on Schedule 1.01,
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, any extraordinary gains for such period, all determined
on a consolidated basis in accordance with GAAP and after giving pro forma
effect to all acquisitions, investments, sales, dispositions, mergers,
incurrences of Indebtedness or similar events (including, as applicable, the
application of the proceeds therefrom) during such period.
          “Consolidated Net Income” means, for any period, the net income or
loss of Parent, the Borrowers and the other Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP (adjusted to reflect
any charge, tax or expense incurred or accrued by Parent during such period as
though such charge, tax or expense had been incurred by Parent, to the extent
that Parent has made or would be entitled under the Loan Documents to make any
payment to or for the account of Parent in respect thereof) and after giving pro
forma effect to all acquisitions, investments, sales, dispositions, mergers,
incurrences of Indebtedness or similar events (including, as applicable, the
application of the proceeds therefrom) during such period, provided that, to the
extent not included therein, the foregoing shall include the income of any
Person (other than any Subsidiary) in which any other Person (other than any
Borrower or any other Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, to the extent of the
amount of cash or cash equivalent dividends or other cash or cash equivalent
distributions actually paid to Parent, any Borrower or any other Subsidiary
during such period.
          “Consolidated Revenues” means, with respect to Parent, any Subsidiary
or any group of Subsidiaries for any period, the revenues of Parent, such
Subsidiary or such group of Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP excluding any revenues attributable
to Permitted Acquisition Subsidiaries.



--------------------------------------------------------------------------------



 



11

          “Consolidated Tangible Assets” means, at any time, the value of the
tangible assets of Parent, the Borrowers and the other Subsidiaries determined
on a consolidated basis in accordance with GAAP, as set forth in the most recent
Financial Officer’s certificate delivered pursuant to Section 5.01(c).
          “Contract Period” means, with respect to any B/A, the period
commencing on the date such B/A is issued and accepted and ending on the date
30, 60, 90 or 180 days thereafter, as the applicable Canadian Borrower may elect
(in each case subject to availability), provided that if such Contract Period
would end on a day other than a Business Day, such Contract Period shall be
extended to the next succeeding Business Day.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies, or the dismissal
or appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. The terms “Controlling” and
“Controlled” have meanings correlative thereto.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Designated Obligations” means all obligations of the Borrowers with
respect to (a) principal of and interest on the Loans, (b) amounts payable in
respect of B/As at the maturity thereof, (c) unreimbursed LC Disbursements and
interest thereon and (d) accrued and unpaid fees under the Loan Documents.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Discount Proceeds” means, with respect to any B/A, an amount (rounded
upward, if necessary, to the nearest C$.01) calculated by multiplying (a) the
face amount of such B/A by (b) the quotient obtained by dividing (i) one by
(ii) the sum of (A) one and (B) the product of (x) the Discount Rate (expressed
as a decimal) applicable to such B/A and (y) a fraction of which the numerator
is the Contract Period applicable to such B/A and the denominator is 365, with
such quotient being rounded upward or downward to the fifth decimal place and
.000005 being rounded upward.
          “Discount Rate” means, with respect to a B/A being accepted and
purchased on any day, (a) for a Lender which is a Schedule I Lender, (i) the
CDOR Rate applicable to such B/A or, (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Canadian Agent) of the percentage discount rates
(expressed as a decimal and rounded upward, if necessary, to the nearest 1/100
of 1%) quoted to the Canadian Agent by the Schedule I Reference Lenders as the
percentage discount rate at which each such bank would, in accordance with its
normal practices, at approximately 10:00 a.m., Toronto time, on such day, be
prepared to purchase bankers’ acceptances accepted by such bank



--------------------------------------------------------------------------------



 



12

having a face amount and term comparable to the face amount and Contract Period
of such B/A, and (b) for a lender which is a Schedule II Lender or a
Schedule III Lender, the lesser of (i) the CDOR Rate applicable to such B/A plus
0.10% per annum and (ii) the arithmetic average (as determined by the Canadian
Agent) of the percentage discount rates (expressed as a decimal and rounded
upward, if necessary, to the nearest 1/100 of 1%) quoted to the Canadian Agent
by the Schedule II Reference Lenders as the percentage discount rate at which
each such bank would, in accordance with its normal practices, at approximately
10:00 a.m., Toronto time, on such day, be prepared to purchase bankers’
acceptances accepted by such bank having a face amount and term comparable to
the face amount and Contract Period of such B/A.
          “Domestic Collateral Agreement” means the Guarantee and Collateral
Agreement among Parent, the US Borrower, the other US Guarantors and the
Administrative Agent, substantially in the form of Exhibit B.
          “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Effective Date Excess Cash” means the amount, if any, by which the
aggregate amount of consolidated cash and cash equivalents of Parent, the
Borrowers and the other Subsidiaries on the Effective Date exceeds the US Dollar
Equivalent of US$150,000,000, provided that the Effective Date Excess Cash shall
not exceed US$125,000,000.
          “EMU Legislation” means the legislative measures of the European Union
for the introduction of, changeover to or operation of the Euro in one or more
member states.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent, any Borrower or any other Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.



--------------------------------------------------------------------------------



 



13

          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with Parent or the US Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by Parent or the US Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Parent or the US Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by Parent or the US Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by Parent or
the US Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Parent or the US Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
          “Euro” or “€” means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
          “EURIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in Euros for any Interest Period, the rate appearing on page 248 of
the Dow Jones Market Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the London Agent from time to time for purposes of providing
quotations of interest rates applicable to Euro deposits in the European
interbank market) at approximately 11:00 a.m., Paris time, two Business Days
prior to the commencement of such Interest Period, as the rate for Euro deposits
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the EURIBO Rate with respect
to such Eurocurrency Borrowing for such Interest Period shall be the rate at
which Euro deposits



--------------------------------------------------------------------------------



 



14

in an amount the US Dollar Equivalent of which is approximately equal to
US$5,000,000 and for a maturity comparable to such Interest Period is offered by
the London Agent in immediately available funds in the European interbank market
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate.
          “Event of Default” has the meaning assigned to such term in
Section 7.01.
          “Exchange Rate” means on any day, for purposes of determining the US
Dollar Equivalent of any other currency, the rate at which such other currency
may be exchanged into US Dollars, as set forth at approximately 11:00 a.m.,
London time, on such day on the Reuters World Currency Page for such currency.
In the event that such rate does not appear on any Reuters World Currency Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the US Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., Local Time, on such date for the purchase of
US Dollars for delivery two Business Days later, provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.
          “Excluded Acquisition” means any purchase or other acquisition, in one
transaction or a series of related transactions, of assets, properties and/or
Equity Interests with an aggregate fair market value not exceeding US$500,000
(or the US Dollar Equivalent thereof).
          “Excluded Assets” means, with respect to Parent, any Borrower or any
other Subsidiary, (a) any real property or interests therein of such Person and
(b) any Permitted Deposits of such Person.
          “Excluded Subsidiaries” means, at any time, a group of Subsidiaries
the Consolidated Revenues of which for the most recently ended fiscal year of
Parent equal less than 10% of the Consolidated Revenues of Parent for such
fiscal year, provided that (a) no Permitted Acquisition Subsidiary may be an
Excluded Subsidiary (and all revenues attributable to Permitted Acquisition
Subsidiaries shall be disregarded for purposes of determining the Excluded
Subsidiaries) and (b) if at any time it is known to a Financial Officer that, as
a result of an acquisition, disposition or transfer of assets (including Equity
Interests), the aggregate Consolidated Revenues of the Excluded Subsidiaries for
the most recent fiscal year of Parent shall equal 10% or more of the
Consolidated Revenues of Parent for such period, Parent shall designate
sufficient Excluded



--------------------------------------------------------------------------------



 



15

Subsidiaries as Material Subsidiaries to eliminate such condition, such
designation to occur not later than the 20th Business Day after the condition
requiring such designation is known to a Financial Officer (and if Parent shall
fail to designate such Subsidiaries by such time, Excluded Subsidiaries shall
automatically be deemed to be Material Subsidiaries in descending order based on
the amounts of their Consolidated Revenues until such condition shall have been
eliminated). Excluded Subsidiaries designated or deemed designated as Material
Subsidiaries pursuant to the preceding sentence shall for all purposes of this
Agreement constitute Material Subsidiaries upon such designation or deemed
designation.
          “Excluded Taxes” means, with respect to any Agent, any Lender or any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which a Lender is located, and (c) in the case of a Foreign
Lender making loans denominated in US Dollars (other than an assignee pursuant
to a request by the US Borrower under Section 2.19(b)), any withholding tax that
is imposed by the United States of America on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 2.17(a),
provided that the term “Excluded Taxes” shall not include taxes imposed on
amounts payable to an Agent, a Lender or an Issuing Bank that result from a
failure by Parent, any Borrower or any other Subsidiary to take any action that
would allow such amounts to be paid free of such taxes.
          “Existing Letters of Credit” means the letters of credit outstanding
on the Effective Date and set forth on Schedule 2.05.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, chief or
principal accounting officer, treasurer or controller of Parent or the US
Borrower.



--------------------------------------------------------------------------------



 



16

          “Foreign Borrower Agreement” means a Foreign Borrower Agreement
substantially in the form of Exhibit C hereto.
          “Foreign Borrower Termination” means a Foreign Borrower Termination
substantially in the form of Exhibit D hereto.
          “Foreign Borrowers” means any Wholly Owned Foreign Subsidiary
designated as a Foreign Borrower in accordance with Section 2.23, provided that
the status of any of the foregoing as a Foreign Borrower shall terminate if and
when a Foreign Borrower Termination is delivered to the Administrative Agent in
accordance with Section 2.23.
          “Foreign Collateral” has the meaning set forth in the definition of
the term “Collateral and Guarantee Requirement”.
          “Foreign Collateral Agreement” means each pledge, security or
guarantee agreement among an Agent and one or more Foreign Guarantors and that
is reasonably acceptable to the Administrative Agent.
          “Foreign Currency” means Canadian Dollars, Euros, Norwegian Kronor,
Sterling, Swedish Kronor, Swiss Francs and any other currency reasonably
acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into US Dollars.
          “Foreign Currency Borrowing” means a Borrowing denominated in a
Foreign Currency.
          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
US Dollar Equivalent of the aggregate undrawn amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the US Dollar Equivalent of the
aggregate amount of all LC Disbursements in respect of Foreign Currency Letters
of Credit that have not yet been reimbursed by or on behalf of the applicable
Borrower at such time. The Foreign Currency LC Exposure of any Limited Currency
Revolving Lender at any time shall be its Limited Currency Applicable Percentage
of the total Foreign Currency LC Exposure at such time.
          “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in Euros or Sterling.
          “Foreign Currency Revolving Exposure” means, with respect to any
Lender at any time, the sum of (a) the US Dollar Equivalent of the outstanding
principal amount of such Lender’s Foreign Currency Revolving Loans, (b) the US
Dollar Equivalent of the aggregate face amount of the B/As accepted by the such
Lender and outstanding at such time and (c) its Foreign Currency LC Exposure at
such time.
          “Foreign Currency Revolving Loan” means a Revolving Loan denominated
in a Foreign Currency.



--------------------------------------------------------------------------------



 



17

          “Foreign Currency Sublimit” means, at any time, the lesser of
(a) US$100,000,000 and (b) the aggregate amount of the Revolving Commitments at
such time. The Foreign Currency Sublimit is part of, and not in addition to, the
Revolving Commitments.
          “Foreign Guarantees” has the meaning set forth in the definition of
the term “Collateral and Guarantee Requirement”.
          “Foreign Guarantors” has the meaning set forth in the definition of
the term “Collateral and Guarantee Requirement”.
          “Foreign Lender” means any Lender that is not organized under the laws
the United States of America or any State thereof or the District of Columbia.
          “Foreign Obligations” means the Obligations of the Foreign Borrowers.
          “Foreign Subsidiary” means any Subsidiary that is not organized under
the laws of the United States of America or any State thereof or the District of
Columbia, provided that, for purposes of the Collateral and Guarantee
Requirement, a Subsidiary that is not a “controlled foreign corporation” under
Section 957 of the Code shall not constitute a Foreign Subsidiary.
          “Form 10” has the meaning set forth in the recitals hereto.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Granting Bank” has the meaning set forth in Section 9.04(d).
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof
(including pursuant to any “synthetic lease” financing), (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or



--------------------------------------------------------------------------------



 



18

obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Holdco #1” means CCE Holdco #1, Inc., a Delaware corporation.
          “Holdco #2” has the meaning set forth in the recitals hereto.
          “Holding Companies” means, collectively, Parent, Holdco #1 and Holdco
#2.
          “Increased Amount Date” has the meaning set forth in Section 2.21 (a).
          “Incremental Amount” means, at any time, the excess, if any, of
(a) US$250,000,000 over (b) the aggregate amount of all Incremental Term
Commitments and Incremental Revolving Commitments established prior to such time
pursuant to Section 2.21.
          “Incremental Assumption Agreement” means an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Agents and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders.
          “Incremental Documents” has the meaning set forth in Section 2.21(b).
          “Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Revolving Loans to the
Borrowers.
          “Incremental Revolving Lender” means a Lender with an Incremental
Revolving Commitment or an outstanding Incremental Revolving Loan.
          “Incremental Revolving Loans” means Revolving Loans made by one or
more Lenders to a Borrower pursuant to Section 2.01.
          “Incremental Term Commitment” means the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the US
Borrower.
          “Incremental Term Lender” means a Lender with an Incremental Term
Commitment or an outstanding Incremental Term Loan.



--------------------------------------------------------------------------------



 



19

          “Incremental Term Loans” means Term Loans made by one or more Lenders
to the US Borrower pursuant to Section 2.01.
          “Indebtedness” of any Person means, without duplication, the
following:
          (a) all obligations of such Person for borrowed money or with respect
to deposits or advances of any kind made to such Person,
          (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments,
          (c) all obligations of such Person which customarily bear interest
irrespective of whether a default has occurred,
          (d) all obligations of such Person under conditional sale or other
title retention agreements (other than customary reservations or retentions of
title under supply agreements entered into in the ordinary course of business)
relating to property acquired by such Person,
          (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable incurred in the
ordinary course of business to the extent not more than 90 days overdue),
          (f) all obligations of others of the type referred to in clauses
(a) through (e) and (g) through (k) of this definition secured by (or for which
the holder of such obligations has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not such obligations secured thereby have been assumed,
          (g) all Guarantees by such Person of obligations of others of the type
referred to in clauses (a) through (f) and (h) through (k) of this definition,
(h) all Capital Lease Obligations of such Person,
          (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty,
(j) all obligations of such Person with respect to any Swap Agreement and
          (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.



--------------------------------------------------------------------------------



 



20

          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Information” has the meaning set forth in Section 9.12.
          “Information Memorandum” means the Confidential Information Memorandum
dated November, 2005 relating to Parent, the US Borrower and the Transactions.
          “Intercompany Debt Repayment” has the meaning set forth in the
recitals hereto.
          “Interest Election Request” means a request by a Borrower to convert
or continue a Revolving Borrowing, Term Borrowing or B/A Drawing in accordance
with Section 2.07.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan) or a Canadian Base Rate Loan, the last day of each March,
June, September and December, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.
          “Interest Period” means, with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or, with the consent of each Lender, nine or twelve
months), as the applicable Borrower may elect, provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
          “Issuing Bank” means a US Dollar Issuing Bank or a Multicurrency
Issuing Bank.
          “JPMCB” means JPMorgan Chase Bank, N.A.
          “JPME” means J.P. Morgan Europe Limited and its successors.
          “Judgment Currency” has the meaning set forth in Section 9.15.



--------------------------------------------------------------------------------



 



21

          “LC Disbursement” means a payment made by any Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit denominated in US Dollars at such
time, (b) the US Dollar Equivalent of the aggregate undrawn amount of all
outstanding Foreign Currency Letters of Credit at such time, (c) the aggregate
amount of all LC Disbursements made in US Dollars that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time and (d) the
US Dollar Equivalent of the aggregate amount of all LC Disbursements made in a
Foreign Currency that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any Existing Letter of Credit and any letter
of credit issued pursuant to this Agreement.
          “Leverage Ratio” means, on any relevant date of determination, the
ratio of (a) Total Indebtedness as of such date minus Unrestricted Cash and Cash
Equivalents as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of Parent ended on such date.
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on page 3750 (or, in the case of a
Eurocurrency Foreign Currency Borrowing, the rate appearing on the applicable
page for such Foreign Currency) of the Dow Jones Market Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Applicable Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits (or, in the case of a Eurocurrency Foreign
Currency Borrowing, deposits in the applicable Foreign Currency) in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period (or, in the case of Interest
Periods with respect to any Loan denominated in Sterlings, on the Business Day
on which such Interest Period commences), as the rate for dollar (or the
applicable Foreign Currency) deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the LIBO Rate with respect to such Eurocurrency Borrowing for
such Interest Period shall be the rate at which US Dollar deposits of
US$5,000,000 (or, in the case of a Eurocurrency Foreign Currency Borrowing,
deposits in the applicable Foreign Currency in an amount the US Dollar
Equivalent of which is approximately equal to US$5,000,000) and for a maturity
comparable to such Interest



--------------------------------------------------------------------------------



 



22

Period are offered by the London Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Limited Currency Applicable Percentage” means, with respect to any
Limited Currency Revolving Lender, the percentage of the total Limited Currency
Revolving Commitments represented by such Lender’s Limited Currency Revolving
Commitment. If the Limited Currency Revolving Commitments have terminated or
expired, the Limited Currency Applicable Percentages shall be determined based
upon the Limited Currency Revolving Commitments most recently in effect, giving
effect to any assignments.
          “Limited Currency LC Exposure” means, at any time, the LC Exposure
attributable to the Limited Currency Revolving Commitments. The Limited Currency
LC Exposure of any Limited Currency Revolving Lender at any time shall be its
Limited Currency Applicable Percentage of the total Limited Currency LC Exposure
at such time.
          “Limited Currency Revolving Commitment” means, with respect to each
Lender, the commitment, if any, of such Lender to make Limited Currency
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Limited Currency Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Limited
Currency Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Limited Currency Revolving Commitment, as applicable. The initial aggregate
amount of the Lenders’ Limited Currency Revolving Commitments is US$75,000,000.
          “Limited Currency Revolving Exposure” means, with respect to any
Lender at any time, the sum of (a) the outstanding principal amount of such
Lender’s Limited Currency Revolving Loans denominated in US Dollars at such
time, (b) the US Dollar Equivalent of the outstanding principal amount of such
Lender’s Limited Currency Revolving Loans denominated in Euros or Sterling at
such time, (c) such Lender’s Limited Currency LC Exposure at such time and
(d) such Lender’s Limited Currency Swingline Exposure at such time.



--------------------------------------------------------------------------------



 



23

          “Limited Currency Revolving Lender” means a Lender with a Limited
Currency Revolving Commitment or, if the Limited Currency Revolving Commitments
have terminated or expired, a Lender with Limited Currency Revolving Exposure.
          “Limited Currency Revolving Loan” means a Loan made pursuant to clause
(b) of Section 2.01.
          “Limited Currency Swingline Exposure” means, at any time, the
Swingline Exposure attributable to the Limited Currency Revolving Commitments.
The Limited Currency Swingline Exposure of any Limited Currency Revolving Lender
at any time shall be its Limited Currency Applicable Percentage of the total
Limited Currency Swingline Exposure at such time.
          “Loan Documents” means this Agreement, any letter of credit
applications referred to in Section 2.05(a) or (b), any promissory notes
delivered pursuant to Section 2.09(e), the Domestic Collateral Agreement and the
other Security Documents.
          “Loan Parties” means Parent, the Borrowers and the other Subsidiary
Loan Parties.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Local Time” means (a) with respect to a Loan or Borrowing denominated
in US Dollars, New York City time, (b) with respect to a Loan or Borrowing
denominated in Canadian Dollars or a B/A, Toronto time and (c) with respect to a
Loan or Borrowing denominated in any other Foreign Currency, London time.
          “London Agent” means JPME, in its capacity as London agent for the
Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, properties, condition (financial or otherwise),
liabilities (including contingent liabilities), material agreements or prospects
of Parent, the Borrowers and the other Subsidiaries, taken as a whole, (b) the
ability of any Loan Party to perform any of its obligations under any Loan
Document or (c) the rights of or remedies available to the Lenders under any
Loan Document.
          “Material Indebtedness” means (without duplication) Indebtedness
(other than the Loans, Letters of Credit and B/As), or obligations in respect of
one or more Swap Agreements, of any one or more of Parent, the Borrowers and the
other Subsidiaries in an aggregate outstanding principal amount exceeding
US$10,000,000, determined on a consolidated basis, provided that for purposes of
Section 7.01(f), Material Indebtedness shall not include the Preferred Stock.
For purposes of determining Material Indebtedness in respect of any Swap
Agreement, the “amount” of the outstanding principal amount of the obligations
of Parent, any Borrower or any other Subsidiary in respect of such Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent, such Borrower or



--------------------------------------------------------------------------------



 



24

such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
          “Material Subsidiary” means (a) any Subsidiary that is not an Excluded
Subsidiary or (b) any Permitted Acquisition Subsidiary.
          “Maturity Date” means the Revolving Maturity Date or the Term Maturity
Date (as the context requires).
          “Maximum Rate” has the meaning set forth in Section 9.13.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multicurrency Issuing Bank” means JPMCB and Bank of America, N.A. and
each other Person designated a Multicurrency Issuing Bank pursuant to
Section 2.05(i), in each case in its capacity as an issuer of Letters of Credit
denominated in US Dollars, Euros and Sterling hereunder, and its successors in
such capacity as provided in Section 2.05(i). A Multicurrency Issuing Bank may,
in its discretion, arrange for any Letter of Credit to be issued by Affiliates
of such Multicurrency Issuing Bank by providing notice thereof to the US
Borrower on or prior to the date on which the request for such Letter of Credit
is delivered or telecopied to such Multicurrency Issuing Bank in accordance with
Section 2.05(b), in which case the term “Multicurrency Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
          “Multicurrency Revolving Commitment” means, with respect to each
Lender, the commitment, if any, of such Lender to make Multicurrency Revolving
Loans and to accept and purchase or arrange for the purchase of B/As pursuant to
Section 2.20, expressed as an amount representing the maximum aggregate amount
of such Lender’s Multicurrency Revolving Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Multicurrency
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Multicurrency
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Multicurrency Revolving Commitments is US$25,000,000.
          “Multicurrency Revolving Exposure” means, with respect to any Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Multicurrency Revolving Loans denominated in US Dollars at such time, (b) the US
Dollar Equivalent of the outstanding principal amount of such Lender’s
Multicurrency Revolving Loans denominated in Foreign Currencies at such time and
(c) the US Dollar Equivalent of the aggregate face amount of the B/As accepted
by such Lender and outstanding at such time.
          “Multicurrency Revolving Lender” means a Lender with a Multicurrency
Revolving Commitment or, if the Multicurrency Revolving Commitments have
terminated or expired, a Lender with Multicurrency Revolving Exposure.



--------------------------------------------------------------------------------



 



25

          “Multicurrency Revolving Loan” means a Loan made pursuant to clause
(c) of Section 2.01.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by Parent, the Borrowers and the
other Subsidiaries to third parties (other than Parent and the Subsidiaries) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by Parent, the Borrowers and the other Subsidiaries
as a result of such event to repay Indebtedness (other than Loans) secured by
such asset and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by Parent, the Borrowers and the other Subsidiaries, and the amount of
any reserves established by Parent, the Borrowers and the other Subsidiaries to
fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
          “Norwegian Kronor” or “Nkr” means the lawful money of Norway.
          “Obligations” means the following:
          (a) the due and punctual payment by the Borrowers of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by any Borrower in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of LC Disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral, (iii) all reimbursement obligations of
the Canadian Borrowers in respect of B/As accepted hereunder and (iv) all other
monetary obligations of the Borrowers under this Agreement and each of the other
Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise, arising under the Loan Documents (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding),



--------------------------------------------------------------------------------



 



26

          (b) the due and punctual payment of all the monetary obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents, and
          (c) the due and punctual payment of all monetary obligations of each
Loan Party under each Swap Agreement that (i) is in effect on the Effective Date
with a counterparty that is a Lender or an Affiliate of a Lender as of the
Effective Date or (ii) is entered into after the Effective Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into (other than Swap Agreements entered into after (A) the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, (B) the Lenders have no further commitment to lend hereunder,
(C) the LC Exposures have been reduced to zero and (D) the Issuing Banks have no
further obligations to issue Letters of Credit).
          “Obligations Guarantees” has the meaning set forth in the definition
of the term “Collateral and Guarantee Requirement”.
          “Obligations Guarantors” has the meaning set forth in the definition
of the term “Collateral and Guarantee Requirement”.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
          “Parent” has the meaning set forth in the recitals hereto.
          “Participant” has the meaning set forth in Section 9.04(c)(i).
          “Participating Revolving Commitment” means a Limited Currency
Revolving Commitment, US Dollar Revolving Commitment, or any combination thereof
(as the context requires).
          “Participating Revolving Exposure” means, with respect to any Lender
at any time, the sum of such Lender’s Limited Currency Revolving Exposure and US
Dollar Revolving Exposure at such time.
          “Participating Revolving Lender” means a Limited Currency Revolving
Lender, US Dollar Revolving Lender or any combination thereof (as the context
requires).
          “Participating Revolving Loan” means a Limited Currency Revolving
Loan, US Dollar Revolving Loan or any combination thereof (as the context
requires).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.



--------------------------------------------------------------------------------



 



27

          “Perfection Certificate” means a certificate in the form of Exhibit E
or any other form approved by the Collateral Agent.
          “Permitted Acquisition” has the meaning set forth in Section 6.04(f).
          “Permitted Acquisition Subsidiary” means any Subsidiary that becomes a
Subsidiary through a Permitted Acquisition (other than an Excluded Acquisition).
          “Permitted Deposits” means, with respect to Parent, any Borrower or
any other Subsidiary, cash or cash equivalents (and all accounts and other
depositary arrangements with respect thereto) securing customary obligations of
such Person that are incurred in the ordinary course of business in connection
with promoting or producing live entertainment events.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes, assessments, governmental charges,
levies or claims that are not yet delinquent or are being contested in
compliance with Section 5.05;
          (b) carriers’, warehousemen’s, mechanics’, laborers’, materialmen’s,
repairmen’s, vendors’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.05;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) Permitted Deposits and deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
          (e) awards or judgment liens in respect of awards or judgments that do
not constitute an Event of Default under clause (k) of Section 7.01;
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of Parent, any Borrower or any other Subsidiary;
          (g) Liens created by lease agreements in respect of the leasehold
interests leased by Parent, any Borrower or any other Subsidiary thereunder to
secure the payments of rental amounts and other sums not yet due thereunder;



--------------------------------------------------------------------------------



 



28

          (h) Liens on leasehold interests of Parent or any Subsidiary created
by the lessor in favor of any mortgagee of the leased premises,
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 or P-1 from S&P or from Moody’s, respectively;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits denominated in US Dollars and maturing within 180 days from the
date of acquisition thereof issued or guaranteed by or placed with, and money
market deposit accounts denominated in US Dollars issued or offered by, any
commercial bank organized under the laws of the United States of America or any
State thereof or any member nation of the Organization for Economic Cooperation
and Development which has a combined capital and surplus and undivided profits
of not less than US$500,000,000 (or the US Dollar Equivalent thereof) or any
Lender or Affiliate of any Lender;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
          (e) money market funds that (i) (A) comply with the criteria set forth
in Securities and Exchange Commission Rule 2a-7 under the Investment Company Act
of 1940 (or, in the case of money market funds offered by any commercial bank
organized under the laws of any member nation of the Organization for Economic
Cooperation and Development, the applicable criteria of such member nation to
the extent substantially comparable to the criteria set forth in such
Rule 2a-7), (B) are rated AAA by S&P and Aaa by Moody’s or a comparable rating
by any other nationally recognized rating agency and (C) have portfolio assets
of at least US$5,000,000,000 (or the US Dollar Equivalent thereof) or (ii) are
offered by any Lender or Affiliate of any Lender.
          “Permitted Restricted Payment Amount” means, for any fiscal year, the
sum of (a) the aggregate amount of dividends required by the terms of the
Preferred Stock as of the Effective Date to be paid during such fiscal year in
respect of the Preferred Stock outstanding as of the Effective Date (to the
extent such Preferred Stock remains outstanding after the Effective Date) and
(b) US$1,000,000.



--------------------------------------------------------------------------------



 



29

          “Permitted Subordinated Indebtedness” means Indebtedness of Parent,
any Borrower or any other Subsidiary that (a) is subordinated to the Obligations
on terms no less favorable to the Lenders than the terms set forth in Exhibit F
hereto and (ii) matures on or after the date that is one year after the Term
Maturity Date.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which Parent
or the US Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Preferred Stock” has the meaning set forth in the recitals hereto.
          “Prepayment Account” has the meaning set forth in Section 2.11(f).
          “Prepayment Event” means:
          (a) any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of Parent, any Borrower
or any other Subsidiary, other than dispositions described in clauses (a), (b),
(c), (d), (e), (f), (g), (h), (i), (j) and (k) of Section 6.05; or
          (b) any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of Parent, any Borrower or any other Subsidiary; or
          (c) the incurrence by Parent, any Borrower or any other Subsidiary of
any Indebtedness, other than Indebtedness permitted under Section 6.01(a), if
after giving pro forma effect to such incurrence, the Leverage Ratio would be
greater than 3.0 to 1.0.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB, as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Remaining Excess Cash” means, at any time, an amount equal to the
Effective Date Excess Cash less the sum of (a) the aggregate amount of
investments,



--------------------------------------------------------------------------------



 



30

loans and advances made, and payments in respect of purchases and acquisitions
consummated, pursuant to Section 6.04(n) prior to such time, (b) the aggregate
amount of Restricted Payments made pursuant to Section 6.08(a)(vii) prior to
such time and (c) the aggregate amount of cash and cash equivalents transferred
pursuant to Section 6.09(i) prior to such time.
          “Required Lenders” means, at any time, Lenders having Revolving
Exposures, Term Loans and unused Commitments representing more than 50% of the
sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at such time.
          “Reset Date” has the meaning assigned to such term in Section 1.06(a).
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Parent, any Borrower or any other Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Parent, any Borrower or any other
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Parent, any Borrower or any other Subsidiary.
          “Revolving Availability Period” means the period from and including
the Effective Date to but excluding the earlier of the Revolving Maturity Date
and the date of termination of the Revolving Commitments.
          “Revolving Commitment” means a Limited Currency Revolving Commitment,
Multicurrency Revolving Commitment, US Dollar Revolving Commitment or any
combination thereof (as the context requires).
          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of such Lender’s Limited Currency Revolving Exposure, Multicurrency
Revolving Exposure and US Dollar Revolving Exposure at such time.
          “Revolving Lender” means a Limited Currency Revolving Lender,
Multicurrency Revolving Lender, US Dollar Revolving Lender or any combination
thereof (as the context requires).
          “Revolving Loan” means a Limited Currency Revolving Loan,
Multicurrency Revolving Loan, US Dollar Revolving Loan or any combination
thereof (as the context requires).
“Revolving Maturity Date” means June 21, 2012.
          “Rollover Amount” has the meaning set forth in Section 6.16.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation.



--------------------------------------------------------------------------------



 



31

          “Schedule I Lender” means any Lender named on Schedule I to the Bank
Act (Canada).
          “Schedule I Reference Lenders” means any Schedule I Lender as may be
agreed by the Canadian Borrowers and the Canadian Agent from time to time.
          “Schedule II Lender” means any Lender named on Schedule II to the Bank
Act (Canada).
          “Schedule II Reference Lender” means JPMorgan Chase Bank, N.A.,
Toronto Branch, and any other Schedule II Lender or Schedule III Lender as may
be agreed by the Canadian Borrowers and the Canadian Agent from time to time.
          “Schedule III Lender” means any Lender named on Schedule III to the
Bank Act (Canada).
          “Secured Party” means each applicable “Secured Party”, as defined in
any applicable Security Document.
          “Security Documents” means the Domestic Collateral Agreement, the
Foreign Collateral Agreements and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.11 or 5.12
to secure any of the Obligations.
          “Senior Indebtedness” means Indebtedness of Parent, any Borrower or
any other Subsidiary that is not expressly subordinated in right of payment to
any other Indebtedness of Parent, any Borrower or any other Subsidiary.
          “Senior Leverage Ratio” means, on any relevant date of determination,
the ratio of (a) Total Senior Indebtedness as of such date minus Unrestricted
Cash and Cash Equivalents as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of Parent ended on such date.
          “Series A Preferred Stock” has the meaning set forth in the recitals
hereto.
          “Series B Preferred Stock” has the meaning set forth in the recitals
hereto.
          “SPC” has the meaning set forth in Section 9.04(d).
          “Spin-Off” has the meaning set forth in the recitals hereto.
          “Statutory Reserves” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those



--------------------------------------------------------------------------------



 



32

imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. Statutory Reserves shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.
          “Sterling” or “£” means the lawful money of the United Kingdom.
          “Subordinated Indebtedness” means Indebtedness of Parent, any Borrower
or any other Subsidiary that is expressly subordinated in right of payment to
the Obligations.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent, other than solely as a
result of a contract under which the parent or one or more subsidiaries of the
parent provides management services.
          “Subsidiary” means any subsidiary of Parent.
          “Subsidiary Loan Party” means (a) each Borrower and (b) each
Subsidiary that is required to execute a Security Document under the Collateral
and Guarantee Requirement.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Parent, any Borrower or any Subsidiary shall be a Swap Agreement.
          “Swedish Kronor” or “Sk” means the lawful money of Sweden.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender



--------------------------------------------------------------------------------



 



33

at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
          “Swingline Lender” means JPMCB, in its capacity as lender of Swingline
Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Swiss Francs” and “CHF” means the lawful money of Switzerland.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Term Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Commitment, as applicable. The initial
aggregate amount of the Lenders’ Term Commitments is US$325,000,000.
          “Term Lender” means a Lender with a Term Commitment or an outstanding
Term Loan.
          “Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.
          “Term Maturity Date” means June 21, 2013.
          “Total Indebtedness” means, as of any relevant date of determination,
the sum of (a) the aggregate principal amount of Indebtedness of Parent, the
Borrowers and the other Subsidiaries outstanding as of such date, in the amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP, plus (b) the aggregate principal
amount of Indebtedness of Parent, the Borrowers and the other Subsidiaries
outstanding as of such date that is not required to be reflected on a balance
sheet in accordance with GAAP, determined on a consolidated basis, provided that
Total Indebtedness shall exclude all Indebtedness of Parent, the Borrowers and
the other Subsidiaries permitted under Sections 6.01(a)(vii) and (ix).
          “Total Senior Indebtedness” means, as of any relevant date of
determination, the sum of (a) the aggregate principal amount of Senior
Indebtedness of Parent, the Borrowers and the other Subsidiaries outstanding as
of such date, in the amount that would be reflected on a balance sheet prepared
as of such date on a consolidated basis in accordance with GAAP, plus (b) the
aggregate principal amount of Senior Indebtedness of Parent, the Borrowers and
the other Subsidiaries outstanding as of such date that is not required to be
reflected on a balance sheet in accordance with



--------------------------------------------------------------------------------



 



34

GAAP, determined on a consolidated basis, provided that Total Senior
Indebtedness shall exclude all Senior Indebtedness of Parent, the Borrowers and
the other Subsidiaries permitted under Sections 6.01(a)(vii) and (ix).
          “Tranche” means a category of Commitments and extensions of credits
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the Term Commitments and the Term Loans, (b) the Letters of Credit
issued to, and the Swingline Loans and Revolving Loans made to, the US Borrower
and (c) the Letters of Credit issued to, the Revolving Loans made to, and the
B/As accepted and purchased on behalf of each Foreign Borrower.
          “Transaction Costs” has the meaning set forth in the recitals hereto.
          “Transactions” has the meaning set forth in the recitals hereto.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted Eurocurrency Rate, the
Alternate Base Rate or the Canadian Base Rate.
          “Unrestricted Cash and Cash Equivalents” means, as of any date, an
amount equal to (a) the aggregate amount of consolidated cash and cash
equivalents of Parent, the Borrowers and the other Subsidiaries as of such date
less (b) the Remaining Excess Cash as of such date, provided that for all
purposes hereunder, Unrestricted Cash and Cash Equivalents shall not exceed
US$150,000,000.
          “US Borrower” means SFX Entertainment, Inc., a Delaware corporation.
          “US Collateral” has the meaning set forth in the definition of the
term “Collateral and Guarantee Requirement”.
          “US Dollar Applicable Percentage” means, with respect to any US Dollar
Revolving Lender, the percentage of the total US Dollar Revolving Commitments
represented by such Lender’s US Dollar Revolving Commitment. If the US Dollar
Revolving Commitments have terminated or expired, the US Dollar Applicable
Percentages shall be determined based upon the US Dollar Revolving Commitments
most recently in effect, giving effect to any assignments.
          “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount and (b) with respect to any
amount in any Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.06 using the
Exchange Rate with respect to such Foreign Currency at the time in effect under
the provisions of such Section.
          “US Dollar Issuing Bank” means each Person designated a US Dollar
Issuing Bank pursuant to Section 2.05(i), in each case in its capacity as an
issuer of Letters of Credit denominated in US Dollars hereunder, and its
successors in such capacity as provided in Section 2.05(i). An US Dollar Issuing
Bank may, in its



--------------------------------------------------------------------------------



 



35

discretion, arrange for any Letter of Credit to be issued by Affiliates of such
US Dollar Issuing Bank by providing notice thereof to the US Borrower on or
prior to the date on which the request for such Letter of Credit is delivered or
telecopied to such US Dollar Issuing Bank in accordance with Section 2.05(b), in
which case the term “US Dollar Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
          “US Dollar LC Exposure” means, at any time, the LC Exposure
attributable to the US Dollar Revolving Commitments. The US Dollar LC Exposure
of any US Dollar Revolving Lender at any time shall be its US Dollar Applicable
Percentage of the total US Dollar LC Exposure at such time.
          “US Dollar Revolving Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make US Dollar Revolving Loans and to
acquire participations in Letters of Credit denominated in US Dollars and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s US Dollar Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s US
Dollar Revolving Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its US Dollar
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ US Dollar Revolving Commitments is US$185,000,000.
          “US Dollar Revolving Exposure” means, with respect to any Lender at
any time, the sum of (a) the outstanding principal amount of such Lender’s US
Dollar Revolving Loans at such time, (b) such Lender’s US Dollar LC Exposure at
such time and (c) such Lender’s US Dollar Swingline Exposure at such time.
          “US Dollar Revolving Lender” means a Lender with a US Dollar Revolving
Commitment or, if the US Dollar Revolving Commitments have terminated or
expired, a Lender with US Dollar Revolving Exposure.
          “US Dollar Revolving Loan” means a Loan made pursuant to clause (d) of
Section 2.01.
          “US Dollar Swingline Exposure” means, at any time, the Swingline
Exposure attributable to the US Dollar Revolving Commitments. The US Dollar
Swingline Exposure of any US Dollar Revolving Lender at any time shall be its US
Dollar Applicable Percentage of the total US Dollar Swingline Exposure at such
time.
          “US Dollars” or “US$” refers to the lawful money of the United States
of America.
          “US Guarantees” has the meaning set forth in the definition of the
term “Collateral and Guarantee Requirement”.



--------------------------------------------------------------------------------



 



36

          “US Guarantors” has the meaning set forth in the definition of the
term “Collateral and Guarantee Requirement”.
          “US Obligations” means the Obligations of the US Borrower.
          “Wholly Owned Foreign Subsidiary” means any Foreign Subsidiary all the
Equity Interests in which, other than directors’ qualifying shares and/or other
nominal amounts of Equity Interests that are required to be held by Persons
under applicable law, are owned, directly or indirectly, by the US Borrower.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “or” is not exclusive. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
          SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that if the US Borrower notifies the Administrative Agent
that the US Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the US Borrower that the



--------------------------------------------------------------------------------



 



37

Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
          (b) All pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger, incurrence of
Indebtedness or similar event (including, as applicable, the application of the
proceeds therefrom) shall reflect on a pro forma basis such event assuming that
such event had occurred at the beginning of the most recently ended period of
four consecutive fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) and, to the extent applicable and
permitted under Regulation S-X promulgated under the Securities Act of 1933, as
amended, the historical earnings and cash flows associated with the assets
acquired or disposed of, any related incurrence or reduction of Indebtedness,
and any projected synergies or similar benefits expected to be realized as a
result of such event.
          SECTION 1.05. Effectuation of Transactions. Each of the
representations and warranties of Parent and the Borrowers contained in this
Agreement (and all corresponding definitions) are made after giving effect to
the Transactions, unless the context otherwise requires.
          SECTION 1.06. Exchange Rates. (a) Not later than 1:00 p.m., New York
City time, on each Calculation Date, the Administrative Agent shall determine
the Exchange Rate as of such Calculation Date with respect to each currency
(i) in which any Lender or Lenders shall be committed to make Loans, (ii) in
which any Loan or Loans shall be outstanding or (iii) in which any undrawn
Letter of Credit may be denominated. The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 2.15(f), 7.02, 9.15 or any other provision expressly requiring the use
of a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between US Dollars and Foreign Currencies.
          (b) Not later than 5:00 p.m., New York City time, on each Reset Date
and each date of a Borrowing hereunder with respect to Foreign Currency Loans,
the Administrative Agent shall determine the aggregate amount of the US Dollar
Equivalents of the principal amounts of the Foreign Currency Loans and Foreign
Currency Letters of Credit then outstanding (after giving effect to any Foreign
Currency Loans or Foreign Currency Letters of Credit made, issued, repaid or
canceled on such date).
          SECTION 1.07. Redenomination of Certain Foreign Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euros at the



--------------------------------------------------------------------------------



 



38

time of such adoption (in accordance with the EMU Legislation). If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London Interbank Market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency, provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then-current Interest Period.
          (b) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in one or more written notices delivered to the US Borrower to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees (a) to make a Term Loan in US Dollars to the US
Borrower on the Effective Date in a principal amount not exceeding its Term
Commitment, (b) (i) to make Limited Currency Revolving Loans denominated in US
Dollars, Euros or Sterling to any Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in (A) such Lender’s Limited Currency Revolving Exposure exceeding such
Lender’s Limited Currency Revolving Commitment or (B) the aggregate amount of
Foreign Currency Revolving Exposures exceeding the Foreign Currency Sublimit,
(c) (i) to make Multicurrency Revolving Loans denominated in US Dollars or any
Foreign Currency to any Borrower from time to time during the Revolving
Availability Period and (ii) to cause its Canadian Lending Office to accept and
purchase or arrange for the acceptance and purchase of drafts drawn by the
Canadian Borrowers in Canadian Dollars as B/As, in each case in an aggregate
principal amount that will not result in (A) such Lender’s Multicurrency
Revolving Exposure exceeding such Lender’s Multicurrency Revolving Commitment or
(B) the aggregate amount of Foreign Currency Revolving Exposure exceeding the
Foreign Currency Sublimit and (d) to make US Dollar Revolving Loans denominated
in US Dollars to any Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s US Dollar Revolving Exposure exceeding such Lender’s US Dollar
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid in respect of Term Loans may not be reborrowed.
          SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same



--------------------------------------------------------------------------------



 



39

Class and Type, and denominated in the same currency, made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.14, (i) each Borrowing denominated in US
Dollars shall be comprised entirely of Eurocurrency Loans or ABR Loans, as the
applicable Borrower may request in accordance herewith, provided that (i) all
Borrowings made on the Effective Date must be denominated in US Dollars;
(ii) each Revolving Borrowing denominated in Canadian Dollars shall be comprised
entirely of Canadian Base Rate Loans; and (iii) each Revolving Borrowing
denominated in any other Foreign Currency shall be comprised entirely of
Eurocurrency Loans. Each Swingline Loan shall be denominated in US Dollars and
be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of US$1,000,000 and not less than US$5,000,000, provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of a LC Disbursement as contemplated by Section 2.05(e). At
the time that each Canadian Base Rate Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum, provided that a Canadian Base Rate
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Commitments. Each Swingline Loan shall be in an amount
that is an integral multiple of US$500,000 and not less than US$1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time,
provided that there shall not at any time be outstanding more than a total of
(i) 10 Eurocurrency Revolving Borrowings denominated in US Dollars or (ii) 3
Eurocurrency Revolving Borrowings denominated in any single Foreign Currency.
          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Revolving
Borrowing or Term Borrowing, the applicable Borrower shall notify the Applicable
Agent of such request by telephone or by telecopy (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of



--------------------------------------------------------------------------------



 



40

the proposed Borrowing, (b) in the case of an ABR Borrowing, not later than
noon, Local Time, on the date of the proposed Borrowing or (c) in the case of a
Canadian Base Rate Borrowing, not later than 11:00 a.m., Local Time one Business
Day before the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and, if telephonic, shall be confirmed promptly by hand delivery
or telecopy to the Applicable Agent of a written Borrowing Request in a form
agreed to by the Applicable Agent and the applicable Borrower and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrower requesting such Borrowing;
     (ii) whether the requested Borrowing is to be a Limited Currency Revolving
Borrowing, Multicurrency Revolving Borrowing, US Dollar Revolving Borrowing or
Term Borrowing;
     (iii) the currency and aggregate amount of the requested Borrowing;
     (iv) the date of such Borrowing, which shall be a Business Day;
     (v) the Type of the requested Borrowing;
     (vi) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
     (vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.
If no currency is specified with respect to any requested Borrowing, then the
applicable Borrower shall be deemed to have selected US Dollars. If no election
as to the Type of Revolving Borrowing is specified, then the requested Revolving
Borrowing shall be (A) in the case of a Borrowing denominated in US Dollars, an
ABR Borrowing, (B) in the case of a Borrowing denominated in Canadian Dollars, a
Canadian Base Rate Borrowing and (C) in the case of a Borrowing denominated in
any other Foreign Currency, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.
          SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans
denominated in US Dollars to the US Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding



--------------------------------------------------------------------------------



 



41

US$25,000,000 or (ii) the sum of the total Participating Revolving Exposures
exceeding the total Participating Revolving Commitments, provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the US Borrower may borrow, prepay and reborrow
Swingline Loans.
          (b) To request a Swingline Loan, the US Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the US Borrower. The Swingline Lender shall make each
Swingline Loan available to the US Borrower by means of a credit to the general
deposit account of the US Borrower with the Swingline Lender by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Participating Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Participating Revolving Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Participating Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Participating
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Participating Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Participating Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Participating Revolving Lenders), and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Participating
Revolving Lenders. The Administrative Agent shall notify the US Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the US Borrower (or other party on behalf of the US
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the



--------------------------------------------------------------------------------



 



42

Participating Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the US Borrower for any reason. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the US Borrower of any default in the payment thereof.
          SECTION 2.05. Letters of Credit. (a) General. Prior to the Effective
Date, Bank of America, N.A. issued the Existing Letters of Credit, which on and
after the Effective Date shall constitute Letters of Credit issued by Bank of
America, N.A. under this Agreement. Subject to the terms and conditions set
forth herein, any Borrower may request the issuance of Letters of Credit for its
own account, in a form reasonably acceptable to the Applicable Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the date that is five Business Days prior to
the Revolving Maturity Date. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by a Borrower to, or
entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to an Issuing Bank and the Applicable Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the currency in which
such Letter of Credit shall be denominated (which shall comply with paragraph
(c) of this Section), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, such Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, it will not result in (i) the LC Exposure
exceeding US$235,000,000, (ii) the Foreign Currency LC Exposure exceeding
US$25,000,000, (iii) the sum of the aggregate Participating Revolving Exposures
exceeding the sum of the aggregate Participating Revolving Commitments and
(iv) the sum of the aggregate Limited Currency Revolving Exposures exceeding the
sum of the aggregate Limited Currency Revolving Commitments.



--------------------------------------------------------------------------------



 



43

          (c) Expiration Date; Foreign Currency Letters of Credit. Each Letter
of Credit shall expire at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Revolving Maturity Date. Notwithstanding any other provision of this Agreement,
(A) each US Dollar Issuing Bank shall only be required to issue Letters of
Credit denominated in US Dollars, (B) each Multicurrency Issuing Bank shall only
be required to issue Letters of Credit denominated in US Dollars, Euros and
Sterling and (C) no Issuing Bank shall be required to issue a Letter of Credit,
including a Foreign Currency Letter of Credit, if such issuance would violate
any applicable laws or one or more policies of such Issuing Bank (including
policies regarding Foreign Currencies in which letters of credit may be issued
as well as maximum amounts of letters of credit issued in Foreign Currencies).
          (d) Participations. By the issuance of a Letter of Credit denominated
in US Dollars (or an amendment to a Letter of Credit denominated in US Dollars
increasing the amount thereof) and without any further action on the part of the
applicable Issuing Bank or the Lenders, the applicable Issuing Bank hereby
grants to each Participating Revolving Lender, and each Participating Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage from time to time of the
aggregate amount available to be drawn under such Letter of Credit. By the
issuance of a Letter of Credit denominated in Sterling or Euros (or an amendment
to a Letter of Credit denominated in Sterling or Euros increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, and with respect to the immediately succeeding clause (ii),
on each Reset Date, (i) the applicable Issuing Bank hereby grants to each
Limited Currency Revolving Lender, and each Limited Currency Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Limited Currency Applicable Percentage from time to time
of the aggregate amount available to be drawn under such Letter of Credit and
(ii) each Participating Revolving Lender hereby grants to each other
Participating Revolving Lender, and each Participating Revolving Lender hereby
acquires from each other Participating Revolving Lender, participations in each
Letter of Credit denominated in US Dollars held by such Participating Revolving
Lender such that each Participating Revolving Lender’s LC Exposure is equal to
such Lender’s Applicable Percentage of the LC Exposure. In consideration and in
furtherance of the foregoing, each Participating Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Applicable Agent, for the
account of the applicable Issuing Bank, such Lender’s Applicable Percentage or
Limited Currency Applicable Percentage, as the case may be (in each case,
determined as of the date of the notice from the Applicable Agent referred to in
paragraph (e) of this Section), of each LC Disbursement made by such Issuing
Bank in respect of a Letter of Credit in which such Lender has acquired a
participation that is not reimbursed by the applicable Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment in
respect of a Letter of Credit in which such Lender has acquired a participation
required to be refunded to the applicable Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any



--------------------------------------------------------------------------------



 



44

circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Applicable Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the applicable Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on (i) the Business Day
that the applicable Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the applicable Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt. If the
applicable Borrower fails to make such payment when due, the Applicable Agent
shall notify each Participating Revolving Lender that has acquired a
participation in the applicable Letter of Credit of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Applicable Percentage or Limited Currency Applicable Percentage,
as the case may be, thereof. Promptly following receipt of such notice, each
Participating Revolving Lender that has acquired a participation in the
applicable Letter of Credit shall pay to the Applicable Agent its Applicable
Percentage or Limited Currency Applicable Percentage, as the case may be, of the
payment then due from the applicable Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Participating
Revolving Lenders), and the Applicable Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Participating
Revolving Lenders. Promptly following receipt by the Applicable Agent of any
payment from the applicable Borrower pursuant to this paragraph, the Applicable
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Participating Revolving Lenders have made payments pursuant to this
paragraph to reimburse the applicable Issuing Bank, then to such Lenders and the
applicable Issuing Bank as their interests may appear. Any payment made by a
Participating Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.
          (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the



--------------------------------------------------------------------------------



 



45

terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. None
of the Agents, the Lenders, the Issuing Banks and any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank,
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to any Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, wilful misconduct, violation of law or breach of any of its
other obligations under the Loan Documents on the part of the applicable Issuing
Bank (as determined by a court of competent jurisdiction by final and
non-appealed judgment), each Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Applicable Agent and the applicable Borrower by telephone (confirmed
by telecopy) of such demand for payment and whether such Issuing Bank has made
or will make a LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve any Borrower of its obligation to
reimburse the applicable Issuing Bank and the Participating Revolving Lenders
with respect to any such LC Disbursement.
          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, (i) in the case of a LC Disbursement with
respect to a Letter of Credit denominated in US Dollars, at the rate per annum
then applicable to ABR Loans, (ii) in the case of a LC Disbursement with respect
to a Letter of Credit denominated in

 



--------------------------------------------------------------------------------



 



46
Canadian Dollars, at the rate per annum then applicable to Canadian Base Rate
Loans and (iii) in the case of a LC Disbursement with respect to a Letter of
Credit denominated in any other Foreign Currency, at the rate per annum then
applicable to Eurocurrency Borrowings in such Foreign Currency having an
Interest Period of one month, provided that if the applicable Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Participating Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the applicable
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the US Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank, which agreement shall
set forth whether such Issuing Bank is a US Dollar Issuing Bank or a
Multicurrency Issuing Bank. The Administrative Agent shall notify the
Participating Revolving Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of the
applicable replaced Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from any
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with (i) the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash and in US Dollars equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon, in each case
attributable to Letters of Credit denominated in US Dollars and (ii) the London
Agent, in the name of the London Agent and for the benefit of the Revolving
Lenders, an amount in cash and in the applicable Foreign Currency equal to the
LC Exposure (expressed in the applicable Foreign Currency) as of such date plus
any accrued and unpaid interest thereon, in each case attributable to Letters of
Credit denominated in Foreign Currencies, provided that the obligations set
forth in the immediately preceding clauses (i), (ii) and (iii) shall become
effective immediately, and such deposits shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to a Borrower described in clause (h) or (i) of
Section 7.01. Each Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b) or (d). Each such
deposit pursuant to this paragraph or Section 2.11(b) or (d) shall be held by
the Applicable Agent



--------------------------------------------------------------------------------



 



47

as collateral for the payment and performance of the obligations of each
Borrower under this Agreement. Each Applicable Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Applicable Agent and at the Borrowers’ risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Applicable Agent
to reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrowers under
this Agreement. If any Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived. If a Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b) or (d), such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower as and to the extent
that, after giving effect to such return, such Borrower would remain in
compliance with Section 2.11(b) or (d), as applicable, and no Default shall have
occurred and be continuing.
          SECTION 2.06. Funding of Borrowings and B/A Drawings. (a) Each Lender
shall make each Loan to be made by it and disburse the Discount Proceeds (net of
applicable acceptance fees) of each B/A to be accepted and purchased by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds in the applicable currency by 1:00 p.m., Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the applicable Lenders. The Applicable Agent will make such Loans or Discount
Proceeds (net of applicable acceptance fees) available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower previously identified to the Applicable Agent (i) in
New York City, in the case of Loans denominated in US Dollars, (ii) in Toronto,
in the case of Loans denominated in Canadian Dollars or B/As and (iii) in
London, in the case of Loans denominated in any Foreign Currency other than
Canadian Dollars.
          (b) Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing or acceptance and purchase of
B/As that such Lender will not make available to the Applicable Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Applicable Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing or the applicable Discount
Proceeds (net of applicable acceptance fees) available to the Applicable Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Applicable Agent forthwith on demand such corresponding amount with interest



--------------------------------------------------------------------------------



 



48

thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Applicable Agent, at (i) in the case of such Lender, the greater of (x)(A) the
Federal Funds Effective Rate, in the case of Loans denominated in US Dollars and
(B) the rate reasonably determined by the Applicable Agent to be the cost to it
of funding such amount, in the case of Loans denominated in a Foreign Currency,
and (y) a rate determined by the Applicable Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a Borrower, the
interest rate applicable to such Borrowing or the applicable Discount Rate, as
the case may be. If such Lender pays such amount to the Applicable Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing or
such Lender’s purchase of B/As.
          SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Each B/A Drawing shall
have a Contract Period as specified in the applicable request therefor.
Thereafter, the applicable Borrower may elect to convert such Borrowing or B/A
Drawing to a different Type or to continue such Borrowing or B/A Drawing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section, it being understood that no B/A
Drawing may be converted or continued other than at the end of the Contract
Period applicable thereto. The applicable Borrower may elect different options
with respect to different portions of the affected Borrowing or B/A Drawing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing or accepting the B/As comprising
such B/A Drawing, as the case may be, and any Loans or B/As resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing or B/A Drawing. Notwithstanding any other provision of this Section,
no Revolving Borrowing or B/A Drawing may be converted into or continued as a
Revolving Borrowing or B/A Drawing with an Interest Period or Contract Period,
respectively, ending after the Revolving Maturity Date.
          (b) To make an election pursuant to this Section, a Borrower shall
notify the Applicable Agent of such election by telephone or by telecopy (i) in
the case of an election that would result in a Borrowing, by the time and date
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election, and (ii) in the case of an
election that would result in a B/A Drawing or the continuation of a B/A
Drawing, by the time and date that a request would be required under
Section 2.20 if such Borrower were requesting an acceptance and purchase of B/As
to be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and, if telephonic, shall be confirmed promptly by
hand delivery or telecopy to the Applicable Agent of a written Interest Election
Request in a form approved by the Applicable Agent and signed by the applicable
Borrower. Notwithstanding any other provision of this Section, no Borrower shall
be permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or a
Contract Period for B/As that does not comply with Section 2.20(c) or
(iii) convert any Borrowing to a different Class.



--------------------------------------------------------------------------------



 



49

          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
    (i) the Borrowing or B/A Drawing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing or B/A Drawing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing
or B/A Drawing);
    (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
    (iii) whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing, a Canadian Base Rate Borrowing or a B/A Drawing; and
    (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”,
and in the case of an election of a B/A Drawing, the Contract Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or a B/A
Drawing but does not specify an Interest Period or a Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period or
Contract Period of one month’s or 30 days’ duration, as applicable.
          (d) Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing or B/A Drawing.
          (e) If a Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing or B/A Drawing prior to the end of the
Interest Period or Contract Period applicable thereto, then, unless such
Borrowing or B/A Drawing is repaid as provided herein, at the end of such
Interest Period or Contract Period, such Borrowing or B/A Drawing shall (i) in
the case of a Borrowing denominated in US Dollars, be converted to an ABR
Borrowing, (ii) in the case of a Borrowing or B/A Drawing denominated in
Canadian Dollars, be converted to a Canadian Base Rate Borrowing, and (iii) in
the case of any other Eurocurrency Borrowing, be converted to a Eurocurrency
Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the US
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in US Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in US Dollars shall be converted to an ABR Borrowing at the end of
the Interest Period



--------------------------------------------------------------------------------



 



50

applicable thereto and (iii) all other Eurocurrency Borrowings and all B/A
Drawings must be repaid in full at the end of the Interest Period or Contract
Period, respectively, applicable thereto.
          (f) Upon the conversion of any Borrowing denominated in Canadian
Dollars (or portion thereof), or the continuation of any B/A Drawing (or portion
thereof), to or as a B/A Drawing, the net amount that would otherwise be payable
to a Borrower by each Lender pursuant to Section 2.20(f) in respect of such new
B/A Drawing shall be applied against the principal of the Revolving Loan made by
such Lender as part of such Borrowing (in the case of a conversion), or the
reimbursement obligation owed to such Lender under Section 2.20(i) in respect of
the B/As accepted by such Lender as part of such maturing B/A Drawing (in the
case of a continuation), and such Borrower shall pay to such Lender an amount
equal to the difference between the principal amount of such Revolving Loan or
the aggregate face amount of such maturing B/As, as the case may be, and such
net amount.
          SECTION 2.08. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Term Commitments shall terminate at 5:00 p.m.,
New York City time, on the Effective Date and (ii) the Revolving Commitments
shall terminate on the Revolving Maturity Date.
          (b) The US Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
US$5,000,000 and not less than US$5,000,000, (ii) the US Borrower shall not
terminate or reduce the Limited Currency Revolving Commitments if, after giving
effect to any concurrent prepayment of the Limited Currency Revolving Loans in
accordance with Section 2.11, (A) the sum of the Limited Currency Revolving
Exposures would exceed the total Limited Currency Revolving Commitments or
(B) the sum of the Foreign Currency Revolving Exposures would exceed the Foreign
Currency Sublimit, (iii) the US Borrower shall not terminate or reduce the
Multicurrency Revolving Commitments if, after giving effect to any concurrent
prepayment of the Multicurrency Revolving Loans in accordance with Section 2.11,
(A) the sum of the Multicurrency Revolving Exposures would exceed the total
Multicurrency Revolving Commitments or (B) the sum of the Foreign Currency
Revolving Exposures would exceed the Foreign Currency Sublimit and (iv) the US
Borrower shall not terminate or reduce the US Dollar Revolving Commitments if,
after giving effect to any concurrent prepayment of the US Dollar Revolving
Loans in accordance with Section 2.11, the sum of the US Dollar Revolving
Exposures would exceed the total US Dollar Revolving Commitments,.
          (c) The US Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
US Borrower pursuant to this Section shall be irrevocable, provided that a
notice of termination of any Revolving Commitments delivered by the US



--------------------------------------------------------------------------------



 



51

Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the US
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.
          SECTION 2.09. Repayment of Loans and B/As; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Applicable Agent for
the account of each Lender the then unpaid principal amount of each Revolving
Loan of such Lender made to it on the Revolving Maturity Date and the face
amount of each B/A, if any, accepted by such Lender and requested by it as
provided in Section 2.20, (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender
made to it as provided in Section 2.10 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan made to it on the earlier of
the Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least five Business
Days after such Swingline Loan is made, provided that on each date that a
Revolving Borrowing is made, the US Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested. Except as
otherwise expressly provided herein, each Loan shall be repaid in the currency
in which such Loan is denominated.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of each Borrower to such
Lender resulting from each Loan made or B/A accepted by such Lender, including
the amounts of principal and interest and amounts in respect of B/As payable and
paid to such Lender from time to time hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof,
the currency thereof and the Interest Period, if any, applicable thereto, and
the amount of each B/A and the Contract Period applicable thereto, (ii) the
amount of any principal, interest or other amount in respect of any B/A due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agents hereunder for the account
of the Lenders and each Lender’s share thereof. Each other Agent shall promptly
provide the Administrative Agent with all information needed to maintain such
accounts in respect of the Loans or B/A Drawings administered by such Agent.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of any Borrower to repay the Loans in accordance
with the terms of this Agreement.



--------------------------------------------------------------------------------



 



52

          (e) Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, each Borrower shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.10. Amortization of Term Loans. (a) Subject to adjustment
pursuant to paragraph (d) of this Section, the US Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders on the last
Business Day of each March, June, September and December, commencing on March
31, 2006, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Term Loans outstanding on the Effective Date.
          (b) To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.
          (c) Any prepayment of a Term Borrowing made pursuant to
Section 2.11(b) shall be applied to reduce the subsequent scheduled repayments
of the Term Borrowings to be made pursuant to this Section ratably; otherwise,
prepayments of Term Borrowings shall be applied as directed by the US Borrower.
          (d) Prior to any repayment of any Term Borrowings hereunder, the US
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by telecopy) of such selection
not later than 11:00 a.m., New York City time, three Business Days before the
scheduled date of such repayment. Each repayment of a Term Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing. Repayments of
Term Borrowings shall be accompanied by accrued interest on the amount repaid.
          SECTION 2.11. Prepayment of Loans and B/As. (a) The Borrowers shall
have the right at any time and from time to time, and without premium or
penalty, to prepay any Borrowing and to cash collateralize amounts owed in
respect of outstanding B/As in whole or in part, subject to prior notice in
accordance with paragraph (d) of this Section and payment of any amounts
required under Section 2.16, provided that all voluntary prepayments of Term
Loans effected on or prior to the first anniversary of the Effective Date with
the proceeds of an issuance or incurrence of Indebtedness by Parent, any
Borrower or any other Subsidiary will be accompanied by a prepayment fee equal
to 1.00% of the aggregate principal amount of such prepayment. Such fee shall be
paid by the US Borrower to the Administrative Agent, for the accounts of the
relevant Term Lenders, on the date of such prepayment.
          (b) In the event and on such occasion that (i) the aggregate amount of
the Limited Currency Revolving Exposures exceeds the aggregate amount of the
Limited



--------------------------------------------------------------------------------



 



53

Currency Revolving Commitments, (ii) the aggregate amount of the Multicurrency
Revolving Exposures exceeds the aggregate amount of the Multicurrency Revolving
Commitments, (iii) the aggregate amount of the US Dollar Revolving Exposures
exceeds the aggregate amount of the US Dollar Revolving Commitments or (iv) the
aggregate amount of the Foreign Currency Revolving Exposures exceeds the Foreign
Currency Sublimit (in each case, other than solely as a result of changes in
Exchange Rates), then, in each case, the Borrowers shall, not later than the
next Business Day, prepay one or more Borrowings or cash collateralize amounts
owing in respect of outstanding B/As (or, if no such Borrowings or B/As are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount sufficient to eliminate the
applicable excess. If on any Reset Date and solely as a result of changes in
Exchange Rates, (i) the aggregate amount of the Limited Currency Revolving
Exposures exceeds 105% of the aggregate amount of the Limited Currency Revolving
Commitments, (ii) the aggregate amount of the Multicurrency Revolving Exposures
exceeds 105% of the aggregate amount of the Multicurrency Revolving Commitments,
or (iii) the aggregate amount of the Foreign Currency Revolving Exposures
exceeds 105% of the Foreign Currency Sublimit, then, in each case, the Borrowers
shall, not later than the next Business Day, prepay one or more Borrowings or
cash collateralize amounts owing in respect of outstanding B/As (or, if no such
Borrowings or B/As are outstanding, deposit cash collateral in an account with
the Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount
sufficient to eliminate the applicable excess.
          (c) In the event and on each occasion that any Net Proceeds are
received by or on behalf of Parent, any Borrower or any other Subsidiary in
respect of any Prepayment Event, the Borrowers shall, within ten Business Days
after such Net Proceeds are received, prepay Term Borrowings in an aggregate
amount equal to such Net Proceeds, provided that in the case of any event
described in clause (a) or (b) of the definition of the term Prepayment Event,
if the US Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer (i) to the effect that Parent, the US Borrower or any other
Subsidiary intends to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days after receipt of such
Net Proceeds, (A) in the case of any sale, transfer or other disposition of real
property or interests therein of Parent, any Borrower or any other Subsidiary,
to acquire (including through the acquisition of a Person substantially all of
whose assets consist of real property or interests therein), improve, enlarge,
develop or make Capital Expenditures with respect to real property or interests
therein to be used in the business of Parent, the Borrowers and the other
Subsidiaries or (B) in the case of any other sale of property or assets of
Parent, any Borrower or any other Subsidiary, to acquire (including through the
acquisition of a Person substantially all of whose assets consist of equipment
or other tangible personal property), improve, enlarge, develop or make Capital
Expenditures in respect of equipment or other tangible personal property to be
used in the business of Parent, the Borrowers and the other Subsidiaries,
provided that if the Net Proceeds from such other sale of property or assets of
Parent, any Borrower or any other Subsidiary do not exceed US$500,000 (or the US
Dollar Equivalent thereof), such Net Proceeds may also be applied to acquire
(including through the acquisition of a Person substantially all of whose assets
consist of real property or interests therein), improve, enlarge, develop or
make Capital Expenditures with respect to real property or interests therein to
be used in



--------------------------------------------------------------------------------



 



54

the business of Parent, the Borrowers and the other Subsidiaries and
(ii) certifying that no Default has occurred and is continuing, then, in each
case, no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds in respect of such event (or the portion of such Net Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Proceeds therefrom that (x) with respect to any sale, transfer or other
disposition of real property or interests therein, Parent, any Borrower or any
other Subsidiary have not so applied by the end of such 365-day period or
entered into contractual arrangements to so apply (and actually so apply) by the
date that is 180 days after the end of such 365-day period and (y) with respect
to any other sale, transfer or other disposition, Parent, any Borrower or any
other Subsidiary have not so applied by the end of such 365-day period.
          (d) Prior to any optional or mandatory prepayment of Borrowings or
cash collateralization of amounts owing in respect of outstanding B/A Drawings,
the applicable Borrower shall select the Borrowing or Borrowings and the B/A
Drawing or Drawings to be prepaid or cash collateralized and shall specify such
selection in the notice of such prepayment pursuant to paragraph (e) of this
Section.
          (e) The applicable Borrower shall notify the Applicable Agent by
telephone (confirmed by telecopy) or by telecopy of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Revolving Borrowing, not later
than 11:00 a.m., Local time, three Business Days before the date of prepayment,
or (ii) in the case of prepayment of an ABR Borrowing or a Canadian Base Rate
Borrowing or cash collateralization of a B/A Drawing, not later than 11:00 a.m.,
Local time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment or cash collateralization
date and the principal amount of each Borrowing or portion thereof, or amount
owed in respect of an outstanding B/A Drawing or portion thereof, to be prepaid
or cash collateralized, provided that if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing or B/A, the
Applicable Agent shall advise the Lenders of the contents thereof. Each partial
prepayment of any Borrowing or cash collateralization of amounts owing in
respect of a B/A Drawing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02
or an acceptance and purchase of B/As as provided in Section 2.20. Each
prepayment of a Borrowing or cash collateralization of a B/A Drawing shall be
applied ratably to the Loans included in the prepaid Borrowing or the B/As
included in such B/A Drawing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13. Except as otherwise expressly
provided herein, each Loan shall be prepaid in the currency in which such Loan
is denominated.
          (f) Amounts to be applied pursuant to this Section or Article VII to
cash collateralize amounts to become due with respect to outstanding B/As shall
be deposited in the Prepayment Account (as defined below). The Canadian Agent
shall apply any cash deposited in the Prepayment Account allocable to amounts to
become due in respect of



--------------------------------------------------------------------------------



 



55

B/As on the last day of their respective Contract Periods until all amounts due
in respect of outstanding B/As have been prepaid or until all the allocable cash
on deposit has been exhausted. For purposes of this Agreement, the term
“Prepayment Account” means an account established by a Canadian Borrower with
the Canadian Agent and over which the Canadian Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal for
application in accordance with this paragraph (f). The Canadian Agent will, at
the request of such Canadian Borrower, invest amounts on deposit in the
Prepayment Account in short-term, cash equivalent investments selected by the
Canadian Agent in consultation with such Canadian Borrower that mature prior to
the last day of the applicable Contract Periods of the B/As to be prepaid,
provided that the Canadian Agent shall have no obligation to invest amounts on
deposit in the Prepayment Account if an Event of Default shall have occurred and
be continuing. The Borrowers shall indemnify the Canadian Agent for any losses
relating to the investments so that the amount available to prepay amounts due
in respect of B/As on the last day of the applicable Contract Period is not less
than the amount that would have been available had no investments been made
pursuant thereto. Other than any interest earned on such investments (which
shall be for the account of such Canadian Borrower, to the extent not necessary
for the prepayment of B/As in accordance with this Section and Article VII), the
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above. If the maturity of the Loans and all amounts due
hereunder has been accelerated pursuant to Article VII, the Canadian Agent may,
in its sole discretion, apply all amounts on deposit in the Prepayment Account
to satisfy any of the Obligations in respect of the Loans, unreimbursed LC
Disbursements and B/As (and each Borrower hereby grants to the Canadian Agent a
security interest in its Prepayment Account to secure such Obligations).
          SECTION 2.12. Fees. (a) The US Borrower agrees to pay to the
Administrative Agent, in US Dollars, for the account of the office (or
Affiliate) of each Lender from which such Lender would make Loans to the US
Borrower in US Dollars hereunder (which office or Affiliate shall be specified
by each Lender in a notice delivered to the Administrative Agent prior to the
initial payment to such Lender under this paragraph) a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of the
total Revolving Commitments of such Lender during the period from and including
the date of this Agreement to but excluding the date on which such Revolving
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender (other than the Swingline Lender) shall be disregarded
for such purpose).



--------------------------------------------------------------------------------



 



56

          (b) Each Canadian Borrower agrees to pay to the Canadian Agent, in US
Dollars, for the account of each Revolving Lender, on each date on which a B/A
drawn by such Canadian Borrower is accepted hereunder an acceptance fee computed
by multiplying the US Dollar Equivalent of the face amount of each such B/A by
the product of (i) the Applicable Rate for B/A Drawings on such date by (ii) a
fraction, the numerator of which is the number of days in the Contract Period
applicable to such B/A and the denominator of which is 365.
          (c) The US Borrower agrees to pay, in US Dollars, (i) to the
Administrative Agent for the account of each Participating Revolving Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Participating Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Participating Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as each Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date, provided that all such fees shall be payable on
the date on which the Participating Revolving Commitments terminate and any such
fees accruing after the date on which the Participating Revolving Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph which accrue during any calendar month shall be
payable within 5 Business Days after the end of such calendar month. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (d) The applicable Borrower agrees to pay to the Administrative Agent,
in US Dollars, for its own account, fees payable in the amounts and at the times
separately agreed upon between such Borrower and the Administrative Agent.
          (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.



--------------------------------------------------------------------------------



 



57

          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate, and the Loans comprising each Canadian Base Rate
Borrowing shall bear interest at the Canadian Base Rate.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted Eurocurrency Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Base Rate Revolving Loan prior to the end of
the Revolving Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling and
(ii) interest computed by reference to the Canadian Base Rate or to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or, except in the
case of Borrowings denominated in Sterling, 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Canadian Base Rate or Adjusted Eurocurrency Rate shall be determined by the
Applicable Agent and the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
    (a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not



--------------------------------------------------------------------------------



 



58

exist for ascertaining the Adjusted Eurocurrency Rate, the LIBO Rate or the
EURIBO Rate, as applicable, for such Interest Period; or
    (b) the Applicable Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate, the LIBO Rate or the EURIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Applicable Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in such
currency for such Interest Period shall be ineffective, and such Borrowing shall
be converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in US Dollars or Canadian Dollars,
as an ABR Borrowing or Canadian Base Rate Borrowing, respectively, or (B) if
such Borrowing is denominated in any other currency, as a Borrowing bearing
interest at such rate as the Lenders and the applicable Borrower may agree
adequately reflects the costs to the Lenders of making or maintaining their
Loans (or, in the absence of such agreement, shall be repaid as of the last day
of the current Interest Period applicable thereto) and (ii) if any Borrowing
Request requests a Eurocurrency Revolving Borrowing in such currency for such
Interest Period, (X) if such Borrowing is denominated in US Dollars or Canadian
Dollars, such Borrowing shall be made as an ABR Borrowing or Canadian Base Rate
Borrowing, respectively (or such Borrowing shall not be made if the applicable
Borrower revokes (and in such circumstances, such Borrowing Request may be
revoked notwithstanding any other provision of this Agreement) such Borrowing
Request by telephonic notice, confirmed promptly in writing, not later than one
Business Day prior to the proposed date of such Borrowing) or (Y) if such
Borrowing is denominated in any other currency, such Borrowing shall bear
interest at such rate as the Lenders and the applicable Borrower may agree
adequately reflects the costs to the Lenders of making or maintaining their
Loans (or, in the absence of such agreement, such Borrowing shall be cancelled).
          SECTION 2.15. Increased Costs; Illegality. (a) If any Change in Law
shall:
    (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or any Issuing Bank; or
    (ii) impose on any Lender or any Issuing Bank or the Euro, London or
Canadian interbank markets any other condition affecting this Agreement or
Eurocurrency Loans or B/A Drawings made by such Lender or any Letter of Credit
or participation therein;



--------------------------------------------------------------------------------



 



59

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or obtaining funds for the
purchase of B/As (or of maintaining its obligation to make any such Loan or to
accept and purchase B/As) or to increase the cost to such Lender or any Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, on an after-tax basis for such additional costs
incurred or reduction suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding such Lender’s or Issuing Bank’s capital requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by an Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s, or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to any Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
          (d) If the cost to any Lender of making or maintaining any Loan to or
obtaining funds for the purchase of B/As from or participating in any Letter of
Credit or any Issuing Bank of issuing or maintaining any Letter of Credit to any
Foreign Borrower is increased (or the amount of any sum received or receivable
by any Lender (or its applicable lending office) or any Issuing Bank is reduced)
by an amount deemed in good faith by such Lender or such Issuing Bank to be
material, by reason of the fact that such Foreign Borrower is incorporated in,
or conducts business in, a jurisdiction outside the United States, such the
Borrowers shall indemnify such Lender or such Issuing Bank for such increased
cost or reduction upon demand by such Lender or such Issuing Bank (with a copy
to the Administrative Agent). A certificate of such Lender or such Issuing Bank
claiming compensation under this paragraph and setting forth the additional
amount or amounts to be paid to it hereunder (and the basis for the calculation
of such amount or amounts) shall be conclusive in the absence of manifest error.



--------------------------------------------------------------------------------



 



60

          (e) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies any Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor, provided further that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          (f) Notwithstanding any other provision of this Agreement, if, after
the date hereof, (i) any Change in Law shall make it unlawful for any Revolving
Lender to make or maintain any Foreign Currency Revolving Loan or to give effect
to its obligations as contemplated hereby with respect to any Foreign Currency
Revolving Loan or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Revolving Lender to make or maintain
Foreign Currency Revolving Loans denominated in the affected currency, then, by
written notice to the applicable Borrower and to the Applicable Agent:
    (i) such Revolving Lender or Revolving Lenders may declare that Foreign
Currency Revolving Loans in the affected currency or currencies will not
thereafter (for the duration of such unlawfulness or impracticality) be made by
such Lender or Lenders hereunder (or, in the case of outstanding Foreign
Currency Revolving Loans, be continued for additional Interest Periods),
whereupon any request for a Foreign Currency Revolving Borrowing in the affected
currency or currencies (or to continue a Foreign Currency Revolving Borrowing in
the affected currency or currencies for an additional Interest Period) shall, as
to such Revolving Lender or Revolving Lenders only, be deemed a request for an
Eurocurrency Loan having an Interest Period of one month’s duration and
denominated in US Dollars at the Exchange Rate determined by the Administrative
Agent in accordance with this Agreement (or a request to convert a Foreign
Currency Revolving Loan into a Eurocurrency Loan having an Interest Period of
one month’s duration and denominated in US Dollars at the Exchange Rate
determined by the Administrative Agent in accordance with this Agreement on the
last day of the then current Interest Period with respect thereto), unless such
declaration shall be subsequently withdrawn; and
    (ii) such Lender may require that all outstanding Foreign Currency Revolving
Loans in the affected currency or currencies made by it be converted to
Eurocurrency Loans having an Interest Period of one month’s duration and
denominated in US Dollars, in which event all such Foreign Currency Revolving
Loans in the affected currency or currencies shall be converted to Eurocurrency
Loans having an Interest Period of one month’s duration and denominated in US



--------------------------------------------------------------------------------



 



61

Dollars, as of the effective date of such notice as provided in paragraph
(g) below and at the Exchange Rate determined by the Administrative Agent in
accordance with this Agreement on the date of such conversion.
In the event any Revolving Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Foreign Currency Revolving Loans that would have been
made by such Revolving Lender or the converted Foreign Currency Revolving Loans
of such Lender shall instead be applied to repay the Eurocurrency Loans made by
such Lender in lieu of, or resulting from the conversion of, such Foreign
Currency Revolving Loans.
          (g) For purposes of paragraph (f) of this Section 2.15, a notice to
the applicable Borrower by any Lender shall be effective as to each Foreign
Currency Revolving Loan made by such Lender, if lawful, on the last day of the
Interest Period currently applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt thereof by the applicable
Borrower.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan or in respect of a B/A other than on
the last day of an Interest Period or Contract Period, as the case may be,
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan or B/A other than on the last day of the
Interest Period or Contract Period, as the case may be, applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Revolving Loan or to
issue B/As for acceptance and purchase on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(e) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan or the right to receive payment in respect
of a B/A other than on the last day of the Interest Period or Contract Period,
as the case may be, applicable thereto as a result of a request by the US
Borrower pursuant to Section 2.19 or the CAM Exchange, then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, together with supporting
documentation or computations, shall be delivered to the applicable Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.



--------------------------------------------------------------------------------



 



62

          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions of
Indemnified Taxes or Other Taxes (including deductions applicable to additional
sums payable under this Section) the Agent, Issuing Bank or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the applicable Borrower shall pay any Other Taxes to
the relevant Governmental Authorities in accordance with applicable law.
          (c) The applicable Borrower shall indemnify each Agent, each Lender
and each Issuing Bank, within 10 Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by such Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of such Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the amount and nature of such
payment or liability delivered to any Borrower by a Lender, by an Issuing Bank
or by an Agent on its own behalf or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrowers shall
deliver to the Applicable Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Applicable Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the laws of the United States of America, or
any treaty to which the United States of America is a party, with respect to
payments under this Agreement shall deliver to the US Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by US law, such
properly completed and executed documentation prescribed by US law or reasonably
requested by the US Borrower as will permit such payments to be made without
withholding or at a reduced rate. Parent and each Borrower agree to take all
actions required in order for all exemptions from withholding taxes available to
any Foreign Lender to be effective.



--------------------------------------------------------------------------------



 



63

          (f) If an Agent, a Lender or an Issuing Bank determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the applicable Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent, such Lender or such
Issuing Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of such Agent, such Lender or such Issuing Bank,
agree to repay the amount paid over to the applicable Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent, such Lender or such Issuing Bank in the event such
Agent, such Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require any
Agent, any Lender or any Issuing Bank to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Borrower or any other Person.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17 or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Agent to the applicable account specified from time to time by such
Agent for the account of the applicable Lenders, except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Applicable Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan or amounts owing in respect of any B/A Drawing (or of any breakage
indemnity in respect of any Loan or B/A Drawing) shall be made in the currency
of such Loan or B/A Drawing; all other payments hereunder and under each other
Loan Document shall be made in US Dollars, except as otherwise expressly
provided. Any payment required to be made by an Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.



--------------------------------------------------------------------------------



 



64

          (b) If at any time insufficient funds are received by and available to
any Agent from any Borrower to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due from such Borrower hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal of the Loans and unreimbursed LC
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans, amounts owing in respect of any B/A Drawing or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans, amounts owing in
respect of any B/A Drawing or participations in LC Disbursements, and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans, amounts owing in respect of any B/A Drawing or
participations in LC Disbursements, as applicable, of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, amounts owing in respect of any B/A
Drawing and participations in LC Disbursements, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, amounts owing in
respect of B/A Drawings or participations in LC Disbursements to any assignee or
participant, other than to a Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (d) Unless the Applicable Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Applicable Agent for the account of the Lenders or any Issuing Bank hereunder
that the applicable Borrower will not make such payment, the Applicable Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the Applicable
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including



--------------------------------------------------------------------------------



 



65

the date such amount is distributed to it to but excluding the date of payment
to the Applicable Agent, at (i) the greater of the Federal Funds Effective Rate
and a rate determined by the Applicable Agent in accordance with banking
industry rules on interbank compensation (in the case of an amount denominated
in US Dollars) and (ii) the rate reasonably determined by the Applicable Agent
to be the cost to it of funding such amount (in the case of an amount
denominated in any Foreign Currency).
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c),
then the Applicable Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Applicable Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Borrower is required to pay any additional interest to any Lender pursuant to
Section 2.22, then such Lender shall use commercially reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15, 2.17 or 2.22 as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
          (e) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Borrower is required to pay any additional interest to any Lender
pursuant to Section 2.22, or if any Lender defaults in its obligation to fund
Loans hereunder, then the US Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) to the extent required under Section 9.04, the US
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and B/As and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the US Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments



--------------------------------------------------------------------------------



 



66

required to be made pursuant to Section 2.17 or additional interest required
pursuant to Section 2.22, such assignment will result in a reduction in such
compensation, payments, additional interest or administrative burden to any
Borrower that is beneficial to such Borrower in a material respect.
          SECTION 2.20. Canadian Bankers’ Acceptances. (a) Each acceptance and
purchase of B/As of a single Contract Period pursuant to Section 2.01 or
Section 2.07 shall be made ratably by the Multicurrency Revolving Lenders in
accordance with the amounts of their Multicurrency Revolving Commitments. The
failure of any Multicurrency Revolving Lender to accept any B/A required to be
accepted by it shall not relieve any other Multicurrency Revolving Lender of its
obligations hereunder, provided that the Multicurrency Revolving Commitments are
several and no Multicurrency Revolving Lender shall be responsible for any other
Multicurrency Revolving Lender’s failure to accept B/As as required.
          (b) The B/As of a single Contract Period accepted and purchased on any
date shall be in an aggregate amount that is an integral multiple of C$5,000,000
and not less than C$1,000,000. The face amount of each B/A shall be C$100,000 or
any whole multiple thereof. If any Multicurrency Revolving Lender’s ratable
share of the B/As of any Contract Period to be accepted on any date would not be
an integral multiple of C$100,000, the face amount of the B/As accepted by such
Lender may be increased or reduced to the nearest integral multiple of C$100,000
by the Canadian Agent in its sole discretion. B/As of more than one Contract
Period may be outstanding at the same time, provided that there shall not at any
time be more than a total of 5 B/A Drawings outstanding.
          (c) To request an acceptance and purchase of B/As, a Canadian Borrower
shall notify the Canadian Agent of such request by telephone or by telecopy not
later than 10:00 a.m., Local Time, one Business Day before the date of such
acceptance and purchase. Each such request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or telecopy to the
Canadian Agent of a written request in a form approved by the Canadian Agent and
signed by such Canadian Borrower. Each such telephonic and written request shall
specify the following information:
    (i) the aggregate face amount of the B/As to be accepted and purchased;
    (ii) the date of such acceptance and purchase, which shall be a Business
Day;
    (iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Revolving Maturity Date); and
    (iv) the location and number of the applicable Canadian Borrower’s account
to which any funds are to be disbursed, which shall comply with the requirements
of Section 2.06. If no Contract Period is specified with respect to



--------------------------------------------------------------------------------



 



67

any requested acceptance and purchase of B/As, then the Canadian Borrower shall
be deemed to have selected a Contract Period of 30 days’ duration.
Promptly following receipt of a request in accordance with this paragraph, the
Canadian Agent shall advise each Multicurrency Revolving Lender of the details
thereof and of the amount of B/As to be accepted and purchased by such Lender
          (d) Each Canadian Borrower hereby appoints each Multicurrency
Revolving Lender as its attorney to sign and endorse on its behalf, manually or
by facsimile or mechanical signature, as and when deemed necessary by such
Lender, blank forms of B/As. It shall be the responsibility of each
Multicurrency Revolving Lender to maintain an adequate supply of blank forms of
B/As for acceptance under this Agreement. Each Canadian Borrower recognizes and
agrees that all B/As signed and/or endorsed on its behalf by any Multicurrency
Revolving Lender shall bind such Canadian Borrower as fully and effectually as
if manually signed and duly issued by authorized officers of such Canadian
Borrower. Each Multicurrency Revolving Lender is hereby authorized to issue such
B/As endorsed in blank in such face amounts as may be determined by such Lender,
provided that the aggregate face amount thereof is equal to the aggregate face
amount of B/As required to be accepted by such Lender. No Multicurrency
Revolving Lender shall be liable for any damage, loss or claim arising by reason
of any loss or improper use of any such instrument unless such loss or improper
use results from the gross negligence or willful misconduct of such
Multicurrency Revolving Lender. Each Multicurrency Revolving Lender shall
maintain a record with respect to B/As (i) received by it from the Canadian
Agent in blank hereunder, (ii) voided by it for any reason, (iii) accepted and
purchased by it hereunder and (iv) canceled at their respective maturities. Each
Multicurrency Revolving Lender further agrees to retain such records in the
manner and for the periods provided in applicable provincial or Federal statutes
and regulations of Canada and to provide such records to each Canadian Borrower
upon its request and at its expense. Upon request by any Canadian Borrower, a
Multicurrency Revolving Lender shall cancel all forms of B/A that have been
pre-signed or pre-endorsed on behalf of such Canadian Borrower and that are held
by such Multicurrency Revolving Lender and are not required to be issued
pursuant to this Agreement.
          (e) Drafts of each Canadian Borrower to be accepted as B/As hereunder
shall be signed as set forth in paragraph (d) above. Notwithstanding that any
Person whose signature appears on any B/A may no longer be an authorized
signatory for any of the Multicurrency Revolving Lenders or such Canadian
Borrower at the date of issuance of such B/A, such signature shall nevertheless
be valid and sufficient for all purposes as if such authority had remained in
force at the time of such issuance and any such B/A so signed shall be binding
on such Canadian Borrower.
          (f) Upon acceptance of a B/A by a Multicurrency Revolving Lender, such
Multicurrency Revolving Lender shall purchase, or arrange the purchase of, such
B/A from the applicable Canadian Borrower at the Discount Rate for such
Multicurrency Revolving Lender applicable to such B/A accepted by it and provide
to the Canadian Agent the Discount Proceeds for the account of such Canadian
Borrower as provided in



--------------------------------------------------------------------------------



 



68

Section 2.06. The acceptance fee payable by the applicable Canadian Borrower to
a Multicurrency Revolving Lender under Section 2.12 in respect of each B/A
accepted by such Multicurrency Revolving Lender shall be set off against the
Discount Proceeds payable by such Multicurrency Revolving Lender under this
paragraph. Notwithstanding the foregoing, in the case of any B/A Drawing
resulting from the conversion or continuation of a B/A Drawing or Multicurrency
Revolving Loan pursuant to Section 2.07, the net amount that would otherwise be
payable to such Canadian Borrower by each Lender pursuant to this paragraph will
be applied as provided in Section 2.07(f).
          (g) Each Multicurrency Revolving Lender may at any time and from time
to time hold, sell, rediscount or otherwise dispose of any or all B/A’s accepted
and purchased by it.
          (h) Each B/A accepted and purchased hereunder shall mature at the end
of the Contract Period applicable thereto.
          (i) Each Canadian Borrower waives presentment for payment and any
other defense to payment of any amounts due to a Multicurrency Revolving Lender
in respect of a B/A accepted and purchased by it pursuant to this Agreement
which might exist solely by reason of such B/A being held, at the maturity
thereof, by such Multicurrency Revolving Lender in its own right and each
Canadian Borrower agrees not to claim any days of grace if such Multicurrency
Revolving Lender as holder sues each Canadian Borrower on the B/A for payment of
the amounts payable by such Canadian Borrower thereunder. On the specified
maturity date of a B/A, or such earlier date as may be required pursuant to the
provisions of this Agreement, each Canadian Borrower shall pay the Multicurrency
Revolving Lender that has accepted and purchased such B/A the full face amount
of such B/A, and after such payment such Canadian Borrower shall have no further
liability in respect of such B/A and such Lender shall be entitled to all
benefits of, and be responsible for all payments due to third parties under,
such B/A.
          (j) At the option of each Canadian Borrower and any Multicurrency
Revolving Lender, B/As under this Agreement to be accepted by that Lender may be
issued in the form of depository bills for deposit with The Canadian Depository
for Securities Limited pursuant to the Depository Bills and Notes Act (Canada).
All depository bills so issued shall be governed by the provisions of this
Section 2.20.
          (k) If a Multicurrency Revolving Lender is not a chartered bank under
the Bank Act (Canada) or if a Multicurrency Revolving Lender notifies the
Canadian Agent in writing that it is otherwise unable to accept B/As, such
Multicurrency Revolving Lender will, instead of accepting and purchasing B/As,
make a Loan (a “B/A Equivalent Loan”) to the applicable Canadian Borrower in the
amount and for the same term as the draft which such Multicurrency Revolving
Lender would otherwise have been required to accept and purchase hereunder. Each
such Multicurrency Revolving Lender will provide to the Canadian Agent the
Discount Proceeds of such B/A Equivalent Loan for the account of the applicable
Canadian Borrower in the same manner as such Multicurrency Revolving Lender
would have provided the Discount Proceeds in respect of the draft which such
Multicurrency Revolving Lender would otherwise have been required to



--------------------------------------------------------------------------------



 



69

accept and purchase hereunder. Each such B/A Equivalent Loan will bear interest
at the same rate which would result if such Multicurrency Revolving Lender had
accepted (and been paid an acceptance fee) and purchased (on a discounted basis)
a B/A for the relevant Contract Period (it being the intention of the parties
that each such B/A Equivalent Loan shall have the same economic consequences for
the Multicurrency Revolving Lenders and the applicable Canadian Borrower as the
B/A which such B/A Equivalent Loan replaces). All such interest shall be paid in
advance on the date such B/A Equivalent Loan is made, and will be deducted from
the principal amount of such B/A Equivalent Loan in the same manner in which the
Discount Proceeds of a B/A would be deducted from the face amount of the B/A.
Subject to the repayment requirements of this Agreement, on the last day of the
relevant Contract Period for such B/A Equivalent Loan, the applicable Canadian
Borrower shall be entitled to convert each such B/A Equivalent Loan into another
type of Loan, or to roll over each such B/A Equivalent Loan into another B/A
Equivalent Loan, all in accordance with the applicable provisions of this
Agreement.
          SECTION 2.21. Incremental Commitments. (a) Any Borrower may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Commitments and/or Incremental Revolving Commitments in an
amount not to exceed the Incremental Amount from one or more Incremental Term
Lenders and/or Incremental Revolving Lenders (which may include any existing
Lender or any Person not theretofore a Lender) willing to provide such
Incremental Term Loans and/or Incremental Revolving Loans, as the case may be,
in their own discretion, provided that each Incremental Term Lender and/or
Incremental Revolving Lender shall be subject to the approval of the US Borrower
and the Administrative Agent to the extent that such approval would be required
under Section 9.04 if the applicable Incremental Term Lender or Incremental
Revolving Lender were the proposed assignee of a Term Commitment or Revolving
Commitment, respectively (which approvals shall not be unreasonably withheld).
Such notice shall set forth (i) the amount of the Incremental Term Commitments
and/or Incremental Revolving Commitments being requested (which shall be in
minimum increments of US$25,000,000 and a minimum amount of US$25,000,000 or
equal to the remaining Incremental Amount) and (ii) the date on which such
Incremental Term Commitments and/or Incremental Revolving Commitments are
requested to become effective (the “Increased Amount Date”).
          (b) Each Borrower and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Commitment of such Incremental Term Lender and/or Incremental Revolving
Commitment of such Incremental Revolving Lender and the security and Guarantees
therefor (the “Incremental Documents”). Each Incremental Assumption Agreement
shall specify the terms of the Incremental Term Loans and/or Incremental
Revolving Loans to be made thereunder, provided that (i) the Incremental Term
Loans and Incremental Revolving Loans shall rank pari passu or junior in right
of payment and of security with the Term Loans, and Revolving Loans and (except
as to pricing and amortization) shall have the same terms as the Term Loans or
Revolving Loans, as applicable, (ii) the maturity date of any Incremental Term
Loans or



--------------------------------------------------------------------------------



 



70

Incremental Revolving Loans shall be no earlier than the date that is six months
after the Term Maturity Date, (iii) the weighted average life to maturity of any
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Term Loans as of the date of the applicable Incremental
Assumption Agreement and (iv) no interest rate margin (which shall be deemed to
include all upfront or similar fees or original issue discounts payable to all
Incremental Term Lenders providing such Incremental Term Loans) in respect of
any Incremental Term Loan may exceed any Applicable Rate applicable to the Term
Loans (which shall, for such purposes only, be deemed to include all upfront or
similar fees or original issue discounts payable to all Term Lenders providing
Term Loans) by more than 0.25% (it being understood that any such increase may
take the form of original issue discount, with original issue discount being
equated to the interest rates in a manner reasonably determined by the
Administrative Agent based on an assumed four-year life to maturity), without
increasing such Applicable Rate so that no interest rate margin in respect of
such Incremental Term Loans (which shall be deemed to include all upfront or
similar fees or original issue discount payable to all Incremental Term Lenders
providing such Incremental Term Loans), is more than 0.25% higher than any
Applicable Rate applicable to the Term Loans (which shall, for such purposes
only, be deemed to include all upfront or similar fees or original issue
discount payable to all Term Lenders providing the Term Loans). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Commitments and/or
Incremental Revolving Commitments evidenced thereby as provided for in
Section 9.04(e). Any such deemed amendment may be memorialized in writing by the
Administrative Agent and furnished to the other parties hereto.
          (c) Notwithstanding the foregoing, no Incremental Term Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.21
unless (i) on the date of such effectiveness, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer, (ii) the Administrative Agent shall have
received the applicable Incremental Documents and all legal opinions and other
documents related thereto and (iii) immediately before and after giving pro
forma effect to such Incremental Term Commitment and/or Incremental Revolving
Commitments and the Loans to be made thereunder and the application of the
proceeds therefrom, no Default shall have occurred and be continuing (including
any Default under Section 6.13, 6.14, 6.15 or 6.16).
          (d) Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans and/or Incremental Revolving Loans, when originally
made, are included in each Borrowing of outstanding Term Loans or Revolving
Loans on a pro rata basis, and the Borrowers agree that Section 2.16 shall apply
to any conversion of Eurocurrency Loans to ABR Loans or Canadian Base Rate Loans
reasonably required by the Administrative Agent to effect the foregoing.



--------------------------------------------------------------------------------



 



71

          SECTION 2.22. Additional Reserve Costs. (a) If and so long as any
Lender is required under regulations of the Bank of England or the Financial
Services Authority of the United Kingdom to make special deposits with the Bank
of England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans in any Foreign Currency and pursuant
to such regulations, such Lender may require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit G hereto.
          (b) If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of
such Lender’s Eurocurrency Loans in any Foreign Currency, such Lender may
require the applicable Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Eurocurrency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.
          (c) A certificate of the applicable Lender setting forth in reasonable
detail the additional interest owed pursuant to paragraph (a) or (b) above of
this Section shall be delivered to the applicable Borrower (with a copy to the
Applicable Agent) at least five Business Days before each date on which interest
is payable for the relevant Loan and shall be conclusive absent manifest error.
Such additional interest so notified to the applicable Borrower by such Lender
shall be payable to the Applicable Agent for the account of such Lender on each
date on which interest is payable for such Loan.
          SECTION 2.23. Foreign Borrowers. On or after the Effective Date, the
US Borrower may deliver to the Administrative Agent a Foreign Borrower Agreement
executed by a Wholly Owned Foreign Subsidiary and the US Borrower, and after
(i) ten Business Days have elapsed after such delivery and (ii) receipt by the
Lenders and the Administrative Agent of such documentation and other information
reasonably requested by the Lenders or the Administrative Agent for purposes of
complying with all necessary “know your customer” or other similar checks under
all applicable laws and regulations, such Subsidiary shall for all purposes of
this Agreement be a Foreign Borrower and a party to this Agreement, provided
that each Foreign Borrower shall also be a Foreign Guarantor. Upon the execution
by the US Borrower and a Foreign Borrower and delivery to the Administrative
Agent of a Foreign Borrower Termination with respect to such Foreign Borrower,
such Foreign Borrower shall cease to be a Foreign Borrower and a party to this
Agreement, provided that no Foreign Borrower Termination will become effective
as to any Foreign Borrower (other than to terminate such Foreign Borrower’s
right to make further Borrowings under this Agreement) at a time when any Loan
to, B/A on behalf of or Letter of Credit issued to such Foreign Borrower shall
be outstanding hereunder. Promptly following receipt of any Foreign Borrower
Agreement or Foreign



--------------------------------------------------------------------------------



 



72

Borrower Termination, the Administrative Agent shall send a copy thereof to each
Lender.
ARTICLE III
Representations and Warranties
          Each of Parent and the Borrowers represents and warrants to the Agents
and the Lenders that:
          SECTION 3.01. Organization; Powers. Each of Parent, the Borrowers and
the other Subsidiaries is duly organized, validly existing and (to the extent
the concept is applicable in such jurisdiction) in good standing under the laws
of the jurisdiction of its organization, has all requisite corporate or
equivalent power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
          SECTION 3.02. Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational action and, if required, stockholder or other equity
holder action. This Agreement has been duly executed and delivered by each of
Parent and the Borrowers and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of Parent, the Borrowers
or such Loan Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
to be entered into by each Loan Party (a) do not require any consent or approval
of, registration or filing with or any other action by any Governmental
Authority to be made or obtained by any Loan Party pursuant to any applicable
law, rule or regulation applicable to it, except such as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect Liens created under the Loan Documents, (b) will not violate any law,
rule or regulation applicable to it or the charter, by-laws or other
organizational documents of Parent, any Borrower or any other Subsidiary or any
order of any Governmental Authority binding on any of them, (c) will not result
in a breach of, or constitute a default under, any indenture or other material
agreement or instrument binding upon Parent, any Borrower or any other
Subsidiary or its assets, or give rise to a right thereunder to require any
payment to be made by Parent, any Borrower or any other Subsidiary, and (d) will
not result in the creation or imposition of any Lien on any asset of Parent, any
Borrower or any other Subsidiary pursuant to the



--------------------------------------------------------------------------------



 



73

express provisions of any indenture or other material agreement or instrument to
which it is a party or bound, except Liens created under the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change.
(a) Parent and the US Borrower have heretofore furnished to the Lenders
(i) Parent’s audited consolidated balance sheet as of the fiscal years ended
December 31, 2003 and 2004, reported on by Ernst & Young LLP, independent public
accountants, (ii) Parent’s audited consolidated statements of operations,
changes in stockholder’s equity and cash flows for the fiscal years ended
December 31, 2002, 2003 and 2004, reported on by Ernst & Young LLP, independent
public accountants and (iii) Parent’s unaudited consolidated balance sheet and
statements of operations, changes in stockholder’s equity and cash flows as of
and for the six-month periods ended June 30, 2004 and 2005, certified by
Parent’s chief financial officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations, changes
in stockholder’s equity and cash flows of Parent and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (iii) above.
          (b) Parent has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of June 30, 2005, prepared giving effect to the
Transactions as if the Transactions had occurred on such date. As of the
Effective Date, such pro forma consolidated balance sheet (i) has been prepared
in good faith based on the same assumptions used to prepare the pro forma
financial statements included in the Information Memorandum (which assumptions
are reasonable), (ii) is based on the best information available to Parent and
the Borrowers after due inquiry, (iii) accurately reflects all adjustments
necessary to give effect to the Transactions and (iv) presents fairly, in all
material respects, the pro forma financial position of Parent and its
consolidated Subsidiaries as of June 30, 2005, as if the Transactions had
occurred on such date.
          (c) Except as disclosed in the financial statements referred to above
or the notes thereto or in the Information Memorandum and except for the
Disclosed Matters, after giving effect to the Transactions, none of Parent, the
Borrowers or the Subsidiaries has, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.
          (d) Since December 31, 2004, there has been no material adverse change
in the business, assets, operations, properties, condition (financial or
otherwise), liabilities (including contingent liabilities), material agreements
or prospects of Parent, the Borrowers and the other Subsidiaries, taken as a
whole.
          SECTION 3.05. Properties. (a) Each of Parent, the Borrowers and the
other Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for (i) minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and (ii) Liens permitted by Section 6.02.



--------------------------------------------------------------------------------



 



74

          (b) Each of Parent, the Borrowers and the other Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Parent,
the Borrowers and the other Subsidiaries does not infringe upon the rights of
any other Person.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Parent or the Borrowers,
threatened against or affecting Parent, any Borrower or any other Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of Parent, the Borrowers
and the other Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each of Parent, the
Borrowers and the other Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.
          SECTION 3.08. Investment and Holding Company Status. None of Parent,
the Borrowers and the other Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
          SECTION 3.09. Taxes. (a) Each of Parent, the Borrowers and the other
Subsidiaries (after giving effect to all applicable granted extensions) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it before the same became delinquent, except (a) any Taxes that are
being contested in good faith and if necessary by appropriate proceedings and
for which Parent, such Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves in accordance with GAAP or



--------------------------------------------------------------------------------



 



75

(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
          (b) None of Parent, the Borrowers and the other Subsidiaries has
incurred any material Tax liabilities in connection with the Spin-Off.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.11. Disclosure. Parent and the Borrowers have disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which Parent, any Borrower or any other Subsidiary is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that with respect to projected financial
information, Parent and the Borrowers represent only that such information was
prepared in good faith based upon assumptions that are reasonable.
          SECTION 3.12. Subsidiaries and Joint Ventures. Parent does not have
any subsidiaries other than the Subsidiaries set forth on Schedule 3.12. Neither
Parent nor any Subsidiary holds any Equity Interest in any joint venture other
than those set forth on Schedule 3.12. Schedule 3.12 sets forth as of the
Effective Date the name of, and the ownership interest of Parent in (i) each
Subsidiary of Parent and (ii) each joint venture in which Parent, any Borrower
or any other Subsidiary holds an Equity Interest, in each case as of the
Effective Date. Schedule 3.12 sets forth as of the Effective Date each
Subsidiary that is a Material Subsidiary.
          SECTION 3.13. Insurance. Parent, the Borrowers and the other
Subsidiaries maintain, in force, with financially sound and reputable insurance
companies, and have paid all premiums and costs that are due and payable and are
related



--------------------------------------------------------------------------------



 



76

to, insurance coverages in such amounts (with no materially greater risk
retention) and against such risks under similar circumstances as are reasonably
determined by the management of Parent, the Borrowers and the other Subsidiaries
to be sufficient in accordance with the usual and customary practices of
companies of established repute engaged in the same or similar lines of business
as Parent, the Borrowers and the other Subsidiaries and operating in the same or
similar locations, except to the extent reasonable self insurance meeting the
same standards is maintained with respect to such risks.
          SECTION 3.14. Labor Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against Parent, any Borrower or any other
Subsidiary pending or, to the knowledge of Parent or any Borrower, overtly
threatened in writing to Parent, any Borrower or any other Subsidiary. To the
best knowledge of Parent or any Borrower after making reasonable due inquiry,
the hours worked by and payments made to employees of Parent, the Borrowers and
the other Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters. All payments due from Parent, any Borrower or any other
Subsidiary, or for which any claim made against Parent, any Borrower or any
other Subsidiary, which Parent or any Borrower reasonably and in good faith
believes it or any other Subsidiary is liable, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Parent, such Borrower or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Parent, any Borrower or any other Subsidiary is
bound.
          SECTION 3.15. Solvency. After giving effect to the application of the
proceeds of all Loans, (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is
currently conducted and is proposed to be conducted.
          SECTION 3.16. Status of Obligations. The Obligations constitute Senior
Indebtedness (and any other similar term defining Senior Indebtedness) under
each indenture or other agreement governing any Indebtedness of Parent, any
Borrower or any other Subsidiary.
          SECTION 3.17. Collateral Matters. (a) Each of the Security Documents
creates (or will create, as the case may be), as security for the obligations
purported to be secured thereby, subject to the provisions hereof and thereof, a
legal, valid and enforceable security interest in all the Collateral subject to
such Security Document (or



--------------------------------------------------------------------------------



 



77

comparable interest under foreign law in the case of foreign Collateral) and
each such Security Document shall constitute either (a) a fully perfected Lien
on, and security interest in, all of the Collateral subject to such Security
Document or (b) a floating charge, fixed charge or security interest, as
specified in the applicable Security Document, with respect to all of the
Collateral subject to such Security Document, in each case in favor of the
relevant Collateral Agent and subject to no other Liens except as may be
expressly permitted under Section 6.02. The pledgor or assignor, as the case may
be, under each Security Document has good title to all Collateral subject
thereto free and clear of all Liens other than Permitted Encumbrances and such
additional Liens as may be expressly permitted under Section 6.02. No filings or
recordings are required in order to perfect the security interests created under
the Security Documents except for filings or recordings listed on Schedule 3.17,
all of which shall have been made on or prior to the Effective Date except as
otherwise expressly provided in Schedule 3.17. There are no agreements or
understandings between or among stockholders or equity holders of any of the
Loan Parties that might adversely affect the benefits intended to be conferred
on the relevant Collateral Agent by the Security Documents or the prompt
realization of such benefits.
          (b) When the Domestic Security Agreement is filed in the United States
Patent and Trademark Office and the United States Copyright Office, the security
interest created thereunder shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Domestic Loan Parties
in the Intellectual Property (as defined in such Security Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks, trademark applications and
copyrights acquired by the Domestic Credit Parties after the date hereof).
          (c) The Collateral and Guarantee Requirement is satisfied.
          SECTION 3.18. Immunities, Etc. Each Borrower is subject to civil and
commercial law with respect to its obligations under this Agreement, and the
execution, delivery and performance by it of this Agreement and each other Loan
Document constitutes and will constitute private and commercial acts rather than
public or governmental acts. Each Borrower has validly given its consent to be
sued in respect of its obligations under this Agreement and the other Loan
Documents. Each Borrower has waived every immunity (sovereign or otherwise) to
which it or any of its properties would otherwise be entitled from any legal
action, suit or proceeding, from jurisdiction of any court or from setoff or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
under the laws of the jurisdiction of its incorporation in respect of its
obligations under this Agreement and the other Loan Documents. The waiver by
each



--------------------------------------------------------------------------------



 



78

Borrower described in the immediately preceding sentence is legal, valid and
binding on such Borrower.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and accept and purchase B/As and of the Issuing Banks to issue Letters of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Fulbright & Jaworski L.L.P., counsel for the US
Borrower, substantially in the form of Exhibit H-1, and (ii) other counsel to
Parent, the Borrowers and the other Subsidiaries in the form of Exhibit H-2,
and, in the case of each such opinion required by this paragraph, covering such
other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. Each of Parent
and the Borrowers hereby requests such counsel to deliver such opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming, to the best
knowledge of such officer, compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.



--------------------------------------------------------------------------------



 



79

     (f) The Collateral and Guarantee Requirement shall have been satisfied and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released.
     (g) The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect.
     (h) Holdco #2 shall have received gross cash proceeds of not less than
US$20,000,000 from the issuance of the Series A Preferred Stock.
     (i) All consents and approvals required to be obtained by any Loan Party
from any Governmental Authority or other Person in connection with the
Transactions shall have been obtained, and all applicable waiting periods and
appeal periods shall have expired, in each case without the imposition of any
burdensome conditions. There shall be no litigation or administrative proceeding
that could reasonably be expected to have a material adverse effect on the
Transactions. The Transactions shall have been, or substantially simultaneously
with the initial funding of Loans on the Effective Date shall be, consummated in
accordance with applicable law and the terms and conditions set forth in the
Form 10 and all other related documentation.
     (j) The Lenders shall have received a pro forma consolidated balance sheet
of Parent as of September 30, 2005, reflecting all pro forma adjustments as if
the Transactions had been consummated on such date, and such pro forma
consolidated balance sheet shall be consistent in all material respects with the
forecasts and other information previously provided to the Lenders. After giving
effect to the Transactions, none of Parent, the Borrowers and the other
Subsidiaries shall have outstanding any shares of preferred stock or any
Indebtedness, other than (i) Indebtedness incurred under the Loan Documents,
(ii) the Preferred Stock and (iii) other Indebtedness set forth on
Schedule 6.01.
     (k) The Administrative Agent shall have received a solvency certificate
from a Financial Officer in the form of Exhibit I.
     (l) To the extent not prohibited by the terms thereof, the Administrative
Agent shall have received a copy of the letter ruling from the Internal Revenue
Service delivered to Parent as to the tax-free nature of the Spin-Off.
Otherwise, the Administrative Agent shall have received a certificate from
Skadden, Arps, Slate, Meagher & Flom LLP, counsel to Parent, certifying that
such letter ruling has been received.



--------------------------------------------------------------------------------



 



80

     (m) The Lenders shall have received a reasonably detailed business plan of
Parent, the Borrowers and the other Subsidiaries for the fiscal years 2006
through 2010 (including quarterly projections for the first four fiscal quarters
ending after the Effective Date).
     (n) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Act.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 5:00 p.m., New York City time, on January 6, 2006
(and, in the event such conditions shall not have been so satisfied or waived,
the Commitments shall terminate at such time).
     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing or accept and purchase any B/As, and of
any Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
          (a) The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, provided that (i) to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date and (ii) any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects as qualified and as of each date such representation and
warranty is made.
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
          Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
Parent and the applicable Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
          SECTION 4.03. First Credit Extension to a Foreign Borrower. The
obligation of each Lender to honor any initial request for a Loan or B/A by a
Foreign Borrower or of any Issuing Bank to honor any initial request for a
Letter of Credit by a Foreign Borrower is subject to the satisfaction of the
following further conditions:



--------------------------------------------------------------------------------



 



81

          (a) receipt by the Administrative Agent of an opinion of counsel for
such Foreign Borrower reasonably acceptable to the Administrative Agent,
substantially in the form of Exhibit H-2 hereto and covering such additional
matters relating to the transactions contemplated hereby as the Administrative
Agent may reasonably request;
          (b) receipt by the Administrative Agent of all documents which it may
reasonably request relating to the existence of such Foreign Borrower, its
corporate authority for and the validity of its entry into its Foreign Borrower
Agreement, this Agreement and any other Loan Document, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent; and
          (c) the requirements of Section 5.11 shall have been satisfied with
respect to such Foreign Borrower.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and each B/A and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of Parent and the Borrowers covenants and agrees with the Agents and the Lenders
as to itself and the Subsidiaries that:
          SECTION 5.01. Financial Statements and Other Information. Parent will
furnish to the Administrative Agent and each Lender:
    (a) within 90 days after the end of each fiscal year of Parent, its audited
consolidated balance sheet and related statements of operations, changes in
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
    (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Parent, its unaudited consolidated balance sheet and
related statements of operations, changes in stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of



--------------------------------------------------------------------------------



 



82

operations of Parent and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
    (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer (i) certifying, to the
best of such officer’s knowledge, as to whether a Default exists at the end of
such fiscal quarter or fiscal year, as applicable, and, if a Default so exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.13, 6.14, 6.15 and 6.16, (iii) setting
forth reasonably detailed calculations demonstrating Consolidated Tangible
Assets as of the date of such financial statements, (iv) stating whether any
change in GAAP or in the application thereof has occurred since the date of
Parent’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (v) setting forth the Subsidiaries
formed or acquired during the applicable fiscal quarter;
    (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
    (e) at least 15 days prior to the commencement of each fiscal year of
Parent, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for each fiscal quarter of such
fiscal year and setting forth the assumptions used for purposes of preparing
such budget) and, promptly when available, any significant revisions of such
budget;
    (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Parent, or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Parent
to its shareholders generally, as the case may be;
    (g) within 100 days after the end of each fiscal year of Parent, the
unaudited consolidated balance sheet and related statements of operations of the
US Borrower (with consolidating information reconciling in reasonable detail
such financial statements with the corresponding financial statements of
Parent), in each case as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by a Financial Officer as presenting fairly in all material respects the
financial



--------------------------------------------------------------------------------



 



83

condition and results of operations of the applicable Person and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
    (h) within 55 days after the end of each of the first three fiscal quarters
of each fiscal year of Parent, the unaudited consolidated balance sheet and
related statements of operations of the US Borrower (with consolidating
information reconciling in reasonable detail such financial statements with the
corresponding financial statements of Parent), in each case as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the applicable Person and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
    (i) promptly following any request therefor, such information regarding
Parent, any Borrower or any other Subsidiary as the Administrative Agent (or any
Lender acting through the Administrative Agent) may reasonably request to comply
with the Act; and
    (j) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Parent,
any Borrower or any other Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent (or any Lender acting through the
Administrative Agent) may reasonably request.
Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been furnished and delivered if such information, or one or more
annual, quarterly or other reports or filings containing such information, shall
have been (a) delivered to the Administrative Agent in electronic format or
(b) electronically filed with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, and notice thereof shall have been provided to the Administrative
Agent. Information required to be delivered pursuant to this Section 5.01 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.
          SECTION 5.02. Notices of Material Events. Parent and each Borrower
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:
        (a) the occurrence of any Default;
        (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Parent,



--------------------------------------------------------------------------------



 



84

any Borrower or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;
    (c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Parent, any Borrower and the Subsidiaries in an aggregate amount
exceeding US$10,000,000; and
    (d) any other occurrences or events that result in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the occurrence or event
requiring such notice and any action taken or proposed to be taken with respect
thereto.
          SECTION 5.03. Information Regarding Collateral. (a) Parent and the
Borrowers will furnish to the Administrative Agent prompt written notice of any
change (i) in any Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or corporate structure or (iv) to
the extent applicable, in any Loan Party’s Federal Taxpayer Identification
Number. Parent and the Borrowers agree to make or cause to be made or otherwise
effect all filings under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Parent and the Borrowers also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, Parent and the Borrowers shall deliver to the Administrative Agent
a certificate of a Financial Officer and the general counsel of Parent
(i) setting forth the information required pursuant to Section 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section and (ii) certifying that, to the best knowledge of such Financial
Officer and general counsel, all Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Collateral Agreement for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period). Each certificate delivered pursuant to this



--------------------------------------------------------------------------------



 



85

Section 5.03(b) shall identify in the format of Schedule II, III, IV or V, as
applicable, of the Domestic Collateral Agreement all Intellectual Property (as
defined in the Security Documents) of any Loan Party in existence on the date
thereof and not then listed on such Schedules as previously so identified to the
Collateral Agent.
          SECTION 5.04. Existence; Conduct of Business. Each of Parent and the
Borrowers will, and will cause each of its subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of the
business of Parent and the Subsidiaries, taken as a whole, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, any sale, transfer or other
disposition permitted by Section 6.05 or, to the extent compliance with
Section 5.03 is met, any statutory conversion that does not result in (a) a
Subsidiary Loan Party ceasing to be a Subsidiary Loan Party or (b) a Domestic
Subsidiary or a Foreign Subsidiary becoming a Foreign Subsidiary or a Domestic
Subsidiary, respectively.
          SECTION 5.05. Payment of Obligations. Each of Parent and the Borrowers
will, and will cause each of its subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent,
except where (a) the validity or amount thereof is being contested in good faith
and if necessary to so contest, by appropriate proceedings, (b) Parent, such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.06. Maintenance of Properties. Each of Parent and the
Borrowers will, and will cause each of its subsidiaries to, keep and maintain
all property material to the conduct of the business of Parent and the
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted.
          SECTION 5.07. Insurance. Each of Parent and the Borrowers will, and
will cause each of its subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts (with no greater risk
retention) and against such risks under similar circumstances as are reasonably
determined by the management of Parent, the Borrowers and the other Subsidiaries
to be sufficient in accordance with usual and customary practices of companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations, except to the extent reasonable self insurance
meeting the same standards is maintained with respect to such risks, and all
insurance required to be maintained pursuant to the Security Documents. Parent
and the Borrowers will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.



--------------------------------------------------------------------------------



 



86

          SECTION 5.08. Casualty and Condemnation. Parent and the Borrowers
(a) will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking or
expropriation of any material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Security Documents.
          SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of
Parent and the Borrowers will, and will cause each of its subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each of Parent and the Borrowers will, and will cause each of its
subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, in each case subject to applicable
attorney-client privilege exceptions and compliance with non-disclosure and
confidentiality agreements between any of Parent, any Borrower or any other
Subsidiary and third parties.
          SECTION 5.10. Compliance with Laws. Each of Parent and the Borrowers
will, and will cause each of its subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.11. Additional Subsidiaries. If any additional Subsidiary is
formed or acquired after the Effective Date, Parent and the Borrowers will, if
applicable, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.
          SECTION 5.12. Further Assurances. (a) Each of Parent and the Borrowers
will, and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times, all at the expense of the
Loan Parties. Parent and the Borrowers also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.



--------------------------------------------------------------------------------



 



87

          (b) If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by Parent, any
Borrower or any other Subsidiary Loan Party after the Effective Date (other than
assets constituting Collateral under the Security Documents that become subject
to the Liens of the Security Documents upon acquisition thereof), Parent and the
Borrowers will notify the Administrative Agent and the Lenders thereof, and, to
the extent required by the Collateral and Guarantee Requirement, Parent and the
Borrowers will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Loan Parties.
          SECTION 5.13. Interest Rate Protection. As promptly as practicable,
and in any event within 90 days after the Effective Date, the US Borrower will
enter into, and thereafter for a period of not less than three years will
maintain in effect, one or more interest rate protection agreements on such
terms and with such parties as shall be reasonably satisfactory to the
Administrative Agent, the effect of which shall be to fix or limit the interest
cost to the US Borrower with respect to at least 50% of the outstanding Term
Loans.
          SECTION 5.14. Ownership of Foreign Borrowers. Each of the Foreign
Borrowers will, at all times, be a direct or indirect wholly owned subsidiary of
the US Borrower.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and each B/A and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of Parent and the Borrowers covenants and agrees with the Agents and the Lenders
as to itself and the Subsidiaries that:
          SECTION 6.01. Indebtedness; Certain Equity Securities. (a) Each of
Parent and the Borrowers will not, and will not permit any of its subsidiaries
to, create, incur, assume or permit to exist any Indebtedness, except:
    (i) Indebtedness created under the Loan Documents;
    (ii) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or change the parties
directly or indirectly responsible for the payment thereof;
    (iii) unsecured Indebtedness of Parent, any Borrower or any other Subsidiary
to Parent, any Borrower or any other Subsidiary, provided that (A)



--------------------------------------------------------------------------------



 



88

such Indebtedness shall not have been transferred or pledged to any third party,
(B) such Indebtedness is subordinated to the Obligations on terms customary for
intercompany subordinated Indebtedness and (C) Indebtedness of any Subsidiary
that is not a Loan Party to Parent, any Borrower or any other Subsidiary Loan
Party shall be subject to Section 6.04;
    (iv) Indebtedness of Parent, any Borrower or any other Subsidiary incurred
to finance the acquisition, construction, development, enlargement, repair or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or change the parties
directly or indirectly responsible for the payment thereof, provided that
(A) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction, development, enlargement,
repair or improvement and (B) the aggregate principal amount of Indebtedness
permitted by this clause (iv) shall not exceed the US Dollar Equivalent of
US$10,000,000 at any time outstanding;
    (v) Indebtedness of any Person that becomes a Subsidiary after the date
hereof and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or change the parties
directly or indirectly responsible for the payment thereof, provided that
(A) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of Indebtedness permitted by
this clause (v) shall not exceed the US Dollar Equivalent of US$10,000,000 at
any time outstanding;
    (vi) Permitted Subordinated Indebtedness, provided that immediately before
and after giving pro forma effect to the incurrence of such Permitted
Subordinated Indebtedness, no Default shall have occurred and be continuing
(including any Default under Section 6.13, 6.14, 6.15 or 6.16);
    (vii) Indebtedness with respect to Swap Agreements that are permitted to be
entered into under Section 6.07;
    (viii) Indebtedness of Foreign Subsidiaries denominated in any currency
(exclusive of Indebtedness incurred hereunder) in an aggregate principal amount
not exceeding the US Dollar Equivalent of US$75,000,000 at any time outstanding;



--------------------------------------------------------------------------------



 



89

    (ix) advances and deposits received by any Borrower or any other Subsidiary
in the ordinary course of business and Guarantees by Parent, any Borrower or any
other Subsidiary thereof; and
    (x) other Indebtedness of Parent, any Borrower or any other Subsidiary not
permitted by any other clause of this Section 6.01(a) in an aggregate principal
amount not exceeding the US Dollar Equivalent of US$50,000,000 at any time
outstanding, provided that immediately before and after giving pro forma effect
to the incurrence of such Indebtedness, no Default shall have occurred and be
continuing (including any Default under Section 6.13, 6.14, 6.15 or 6.16).
          (b) Parent will not, and will not permit any Holding Company to,
create, incur, assume or permit to exist any Indebtedness other than Guarantees
under the Security Documents.
          (c) None of Parent and the Borrowers will, nor will they permit any
Subsidiary to, issue any preferred stock or other preferred Equity Interests,
other than the Preferred Stock.
          SECTION 6.02. Liens. (a) Each of Parent and the Borrowers will not,
and will not permit any of its subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or, except as permitted under Section 6.05, assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
    (i) Liens created under the Loan Documents;
    (ii) Permitted Encumbrances;
    (iii) any Lien on any property or asset of any Borrower or any other
Subsidiary existing on the date hereof and set forth in Schedule 6.02, provided
that (A) such Lien shall not apply to any other property or asset of Parent, any
Borrower or any other Subsidiary other than proceeds from, and after-acquired
property in respect of, the property or assets subject to such Lien, in each
case to the extent required under the terms of the document or instrument
creating such Lien as in effect on the date hereof, and (B) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
    (iv) any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any other Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Lien shall not apply
to any other property or assets of Parent, any Borrower or any other Subsidiary
other than proceeds from, and after-acquired property in respect of, the
property or



--------------------------------------------------------------------------------



 



90

assets subject to such Lien, in each case to the extent required under the terms
of the document or instrument creating such Lien as in effect on the date of the
applicable acquisition, and (C) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
    (v) Liens on fixed or capital assets acquired, constructed, developed,
enlarged, repaired or improved by any Borrower or any other Subsidiary, provided
that (A) such Liens secure Indebtedness permitted by clause (iv) of
Section 6.01(a), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 180 days after such acquisition or the completion of
such construction, development, enlargement, repair or improvement, provided
that such Liens may also secure extensions, renewals and replacements of such
Indebtedness to the extent such extensions, renewals and replacements are
permitted under Section 6.01(a), (C) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing, developing, enlarging,
repairing or improving such fixed or capital assets and (D) such Liens shall not
apply to any other property or assets of Parent, any Borrower or any other
Subsidiary other than proceeds from, and after-acquired property in respect of,
the property or assets subject to such Lien, in each case to the extent required
under the terms of the document or instrument creating such Lien as in effect on
the date such Lien is created; and
    (vi) Liens (other than Liens on Collateral or on any real property or
interests in real property of Parent, any Borrower or any other Subsidiary) that
are not permitted by any other clause of this Section 6.02(a), provided that the
aggregate amount of all Liens permitted under this clause (vi) (measured, as to
each such Lien, as the greater of the amount secured by such Lien and the fair
market value at the time of the creation of such Lien of the assets subject to
such Lien) shall not exceed the US Dollar Equivalent of US$25,000,000.
          (b) Parent will not, and will not permit any Holding Company, to
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it or any Holding Company, or assign or sell any
income or revenues (including accounts receivable) or rights in respect thereof,
except Liens created under the Security Documents and Permitted Encumbrances.
          SECTION 6.03. Fundamental Changes. (a) Neither Parent nor any Borrower
will, nor will they permit any of their subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving pro forma effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into any Borrower in a
transaction in which the applicable Borrower is the surviving corporation,
(ii) any Person may merge into any Subsidiary (other than a Holding Company)
(A) in a transaction in which the surviving entity is a Subsidiary and (if any
party to such merger is a Subsidiary Loan Party) is a Subsidiary Loan Party and



--------------------------------------------------------------------------------



 



91

(B) in connection with a sale or other disposition of a Subsidiary permitted
under Section 6.05 that results in such Person ceasing to be a Subsidiary,
(iii) any Subsidiary (other than a Borrower) may liquidate or dissolve if
(X) Parent determines in good faith that such liquidation or dissolution is in
the best interests of Parent, the Borrowers and the other Subsidiaries and is
not materially disadvantageous to the Lenders and (Y) after giving pro forma
effect thereto, no Default shall have occurred and be continuing and the
Excluded Subsidiaries shall not constitute 10% or more of the Consolidated
Revenues of Parent for the most recently ended fiscal year of Parent (or, to the
extent certified by a Financial Officer, for the most recently ended fiscal
quarter of Parent), and (iv) any wholly owned Subsidiary that has no assets or
liabilities may merge with a Holding Company for the purpose of changing such
Holding Company’s name, provided that any such merger involving a Person that is
not a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.
          (b) Each of Parent and the Borrowers will not, and will not permit any
of its subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrowers and the Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.
          (c) Each Holding Company will not engage in any business or activity
other than the ownership of all the outstanding Equity Interests of the US
Borrower or other Holding Companies and activities incidental thereto, provided
that Holdco #1 shall be permitted to own the real property set forth on
Schedule 6.03 and other real property and interests therein acquired, and
improvements, repairs and enlargements thereto made, with the proceeds thereof
in accordance with the terms of this Agreement. Each Holding Company will not
own or acquire any assets (other than Equity Interests of the US Borrower and
other Holding Companies, cash and Permitted Investments) or incur any
liabilities (other than liabilities under the Loan Documents, liabilities
imposed by law, including tax liabilities, and other liabilities incidental to
its existence and permitted business and activities).
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. Each of Parent and the Borrowers will not, and will not permit any
of its subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests in or evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of related transactions) any assets of any other Person constituting a business
unit, line of business or division of a Person except:
    (a) Permitted Investments;
    (b) investments existing on the date hereof and set forth on
Schedule 6.04(b);



--------------------------------------------------------------------------------



 



92

    (c) investments by Parent, the Borrowers and the other Subsidiaries in
Equity Interests in Subsidiary Loan Parties (that are Subsidiaries prior to such
investment), provided that any such Equity Interests held by a Loan Party shall
be pledged pursuant to the Security Documents (subject to the limitations
applicable to voting Equity Interests of a Foreign Subsidiary referred to in
paragraph (c) of the definition of Collateral and Guarantee Requirement);
    (d) loans or advances made by Parent or any Borrower to any Subsidiary Loan
Party and made by any Subsidiary to Parent, any Borrower or any Subsidiary Loan
Party;
    (e) investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
    (f) purchases or other acquisitions of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a direct or indirect Subsidiary of the US Borrower
(including as a result of a merger or consolidation), provided that with respect
to each purchase or other acquisition made pursuant to this Section 6.04(f)
(each, a “Permitted Acquisition”):
    (i) all property, assets and businesses acquired in such purchase or other
acquisition (other than Excluded Assets) shall constitute Collateral and each
applicable Loan Party and any such newly created or acquired Subsidiary shall be
a Guarantor and shall have complied with the requirements of Section 5.11,
provided that this clause (i) shall not apply to Excluded Acquisitions;
    (ii) the acquired property, assets, business or Person is in a business of
the type conducted by the Borrowers and the Subsidiaries on the date of
execution of this Agreement or a business reasonably related thereto;
    (iii) immediately before and after giving pro forma effect to such purchase
or acquisition, no Default shall have occurred and be continuing (including any
Default under Section 6.13, 6.14, 6.15 or 6.16);
    (iv) Parent shall have delivered to the Administrative Agent, no later than
five (5) Business Days prior the date on which any such purchase or other
acquisition, other than an Excluded Acquisition, is to be consummated and no
later than 20 Business Days following the date on which an Excluded Acquisition
is consummated, a certificate of a Financial Officer, in form and substance
reasonably satisfactory to the Administrative Agent,



--------------------------------------------------------------------------------



 



93

certifying that all of the requirements set forth in the immediately preceding
clauses (i) (if not an Excluded Acquisition), (ii) and (iii) have been satisfied
or will be satisfied on or prior to the consummation of such purchase or other
acquisition; and
    (v) such purchase or other acquisition shall not have been consummated
through or preceded by an unsolicited tender offer;
    (g) Permitted Deposits;
    (h) any Equity Interest, Indebtedness, securities or assets received as a
result of the receipt of non-cash consideration from any asset disposition
permitted under Section 6.05;
    (i) any Equity Interests, Indebtedness, securities or assets received solely
in exchange for common stock of Parent;
    (j) loans and advances to employees, officers and directors that do not
exceed the US Dollar Equivalent of US$2,000,000 in the aggregate at any time
outstanding;
    (k) intercompany Indebtedness permitted under Section 6.01(a)(iii);
    (l) investments in joint ventures and Subsidiaries that do not exceed the US
Dollar Equivalent of US$10,000,000 in the aggregate at any time outstanding;
    (m) with respect to each of the fiscal years ended December 31, 2006 and
2007, investments during such fiscal year that, taken together, do not exceed
US$4,000,000, in each case to the extent and at the times required by, and made
in accordance with the terms of the contract listed on Schedule 6.04(m);
    (n) investments, loans or advances, and purchases and acquisitions resulting
in aggregate payments, at any time in an aggregate amount not exceeding the
Remaining Excess Cash at such time;
    (o) (i) Guarantees by Parent, the Borrowers and the other Subsidiaries of
obligations that do not constitute Indebtedness, in each case incurred by any
Subsidiary in the ordinary course of business and (ii) Guarantees permitted
under Sections 6.01(a)(vii) and 6.01(a)(ix); and
    (p) investments that are not permitted by any other clause of this
Section 6.04 and that do not exceed the US Dollar Equivalent of US$150,000,000
in the aggregate at any time outstanding, provided that immediately after giving
pro forma effect to any such investment, no Default shall have occurred and be
continuing (including any Default under Section 6.13, 6.14, 6.15 or 6.16).



--------------------------------------------------------------------------------



 



94

          SECTION 6.05. Asset Sales. Each of Parent and the Borrowers will not,
and will not permit any of its subsidiaries to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will Parent and the Borrowers permit any of their subsidiaries to issue any
additional Equity Interest in itself (other than to a Borrower or another
Subsidiary Loan Party in compliance with Section 6.04), except:
    (a) sales of inventory, non-obsolete, used or surplus equipment and
Permitted Investments (including trades or exchanges of Permitted Investments)
in the ordinary course of business;
    (b) sales, transfers and dispositions to a Borrower or a Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;
    (c) dispositions of assets in trade or exchange for assets of comparable
fair market value used or usable in the business of Parent and the Subsidiaries;
    (d) a Restricted Payment that is permitted under Section 6.08;
    (e) sales or other dispositions of obsolete assets neither used nor useful
to any business of Parent or any Subsidiary;
    (f) any lease or rental of assets entered into in the ordinary course of
business and with respect to which Parent or any Subsidiary is the lessor and
the lessee has no option to purchase such assets for less than fair market value
at any time, provided that this exception shall not permit the sale of such
asset pursuant to such lease or rental;
    (g) the disposition of assets received in settlement of debts accrued in the
ordinary course of business;
    (h) the creation or perfection of a Lien permitted under Section 6.02;
    (i) the grant in the ordinary course of business of any non-exclusive
license of patents, trademarks, registrations therefor and other similar
intellectual property;
    (j) any disposition of assets pursuant to a condemnation, appropriation or
similar taking;
    (k) sales and other dispositions, in one transaction or a series of related
transactions, of assets and other properties of Parent and the Subsidiaries with
a fair market value not exceeding the US Dollar Equivalent of US$500,000 and
made in the ordinary course of business; and
    (l) sales, transfers and other dispositions of assets (other than Equity
Interests in Holdco #1, Holdco #2 or any Borrower) that are not permitted by any
other clause of this Section, provided that the aggregate fair market value



--------------------------------------------------------------------------------



 



95

of all Equity Interests or assets sold, transferred or otherwise disposed of in
reliance upon this clause (l) shall not exceed (i) 10% of Consolidated Tangible
Assets during any fiscal year of Parent and (ii) 25% of Consolidated Tangible
Assets during the term of this Agreement,
provided that all sales, transfers, leases and other dispositions permitted by
clauses (a), (f), (g), (k) and (l) shall be made for fair value, and at least
75% of the consideration received with respect to each such sale, transfer,
lease and other disposition shall consist of cash, cash equivalents, Permitted
Investments, liabilities assumed by the transferee, accounts receivable retained
by the transferor or any combination of the foregoing.
          SECTION 6.06. Sale and Leaseback Transactions. Each of Parent and the
Borrowers will not, and will not permit any of its subsidiaries to, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 180 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset.
          SECTION 6.07. Swap Agreements. Each of Parent and the Borrowers will
not, and will not permit any of its subsidiaries to, enter into any Swap
Agreement, except (a) Swap Agreements required by Section 5.13, (b) Swap
Agreements entered into to hedge or mitigate risks to which Parent, any Borrower
or any Subsidiary has actual exposure (other than those in respect of Equity
Interests of Parent, any Borrower or any other Subsidiary), and (c) Swap
Agreements entered into in order to effectively cap, collar or exchange
(i) interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Borrower or any Subsidiary and (ii) currency
exchange rates, in each case in connection with the conduct of its business and
not for speculative purposes.
          SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
(a) Neither Parent nor any Borrower will, nor will they permit any of their
subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that (i) Parent may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (ii) subsidiaries of the US Borrower may declare and pay dividends
ratably with respect to their Equity Interests, (iii) with respect to any fiscal
year, the Holding Companies may pay dividends (A) to other Holding Companies or
(B) to Persons other than Holding Companies that, taken together, do not exceed
the US Dollar Equivalent of the Permitted Restricted Payment Amount with respect
to such fiscal year, (iv) for purposes of funding the dividends permitted under
the immediately preceding clause (iii), with respect to any fiscal year, the US
Borrower may pay dividends to the Holding Companies that, taken together, do not
exceed the Permitted Restricted Payment Amount with respect to such fiscal year,
(v) Holdco #2 may redeem

 



--------------------------------------------------------------------------------



 



96
the Preferred Stock to the extent and at the times required by, and in
accordance with, the terms of the Preferred Stock, (vi) for purposes of funding
the Restricted Payments permitted under the immediately preceding clause (v),
the US Borrower may pay dividends to Holdco #2 at the time of, and in amounts
necessary to effectuate, redemptions of the Preferred Stock permitted under the
immediately preceding clause (v), (vii) Parent, the Borrowers and the other
Subsidiaries may make Restricted Payments at any time in an aggregate amount not
in excess of the Remaining Excess Cash at such time, (viii) with respect to any
fiscal year, the US Borrower and the Holding Companies may pay dividends to the
Holding Companies if such dividends are used within 30 days upon receipt to pay
for (A) the federal, state, local, foreign and other tax liabilities of the
applicable Holding Company, (B) audit fees and expenses of the applicable
Holding Company, (C) fees and expenses associated with litigation and other
contested matters of the applicable Holding Company or (D) fees and expenses
associated with debt or equity issuances by the applicable Holding Company to
the extent in excess of cash proceeds received, (ix) with respect to any fiscal
year, the US Borrower and the Holding Companies may pay dividends to the Holding
Companies that, taken together (and without duplication), do not exceed the US
Dollar Equivalent of US$13,000,000 and if such dividends are used within 30 days
upon receipt to pay for (A) with respect to Parent, expenses relating to being a
public company, including conducting shareholder meetings, mailing and
soliciting proxies, compliance with the Securities and Exchange Act of 1934, as
amended, (including the preparation of reports thereunder) and the
Sarbanes-Oxley Act of 2002, (B) directors and officers insurance of the
applicable Holding Company, (C) directors fees and expenses of the applicable
Holding Company, (D) with respect to Holdco #1, expenses and capital
expenditures associated with the operation of the theatrical property located in
New York City held by Holdco #1 in an amount not to exceed the US Dollar
Equivalent of US$2,500,000 per fiscal year or (E) fees and expenses required to
maintain the corporate existence of, and to pay for general corporate and
overhead expenses (including salaries and other compensation of the employees)
incurred in the ordinary course of, the applicable Holding Company’s business,
which fees and expenses, taken together for all the Holding Companies, for
purposes of this clause (E) shall not exceed the US Dollar Equivalent of
US$5,000,000 during any fiscal year and (x) the US Borrower and the Holding
Companies may pay dividends to the Holding Companies if such dividends are used
within 30 days upon receipt to pay for amounts required to be paid under the
contracts set forth on Schedule 6.08, provided that the prohibitions and
limitations set forth in this Section 6.08 shall not apply with respect to any
Restricted Payment if immediately before and after giving pro forma effect to
such Restricted Payment, (A) the Leverage Ratio would be less than 3.0 to 1.0
and (B) no Default shall have occurred and be continuing (including any Default
under Section 6.13, 6.14, 6.15 or 6.16), and any Restricted Payments made under
the exception set forth in this proviso shall be disregarded for purposes of
determining whether any Restricted Payments may be made under the other
provisions of this Section 6.08(a) when such exception is not applicable.
          (b) Neither Parent nor any Borrower will, nor will they permit any of
their subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash,



--------------------------------------------------------------------------------



 



97

securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Indebtedness, except:
     (i) payment of Indebtedness created under the Loan Documents;
     (ii) payments as and when due in respect of any Indebtedness, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;
     (iii) refinancings of Indebtedness to the extent permitted by Section 6.01;
and
     (iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
provided that the prohibitions and limitations set forth in this Section 6.08(b)
shall not apply with respect to any such payment or other distribution if
immediately before and after giving pro forma effect to such payment or other
distribution, (A) the Leverage Ratio would be less than 3.0 to 1.0 and (B) no
Default shall have occurred and be continuing (including any Default under
Section 6.13, 6.14, 6.15 or 6.16).
          SECTION 6.09. Transactions with Affiliates. Neither Parent nor any
Borrower will, nor will they permit any of their subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates involving consideration in excess of
the US Dollar Equivalent of US$1,000,000, except, without duplication,
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to Parent, such Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Parent, the Borrowers and the
Subsidiary Loan Parties not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.08, (d) investments permitted under
Section 6.04(c), (e) loans and advances permitted under Section 6.04(j) and
Guarantees permitted under Section 6.04(o), (f) the performance of employment,
equity award, equity option or equity appreciation agreements, plans or other
similar compensation or benefit plans or arrangements (including vacation plans,
health and insurance plans, deferred compensation plans and retirement or
savings plans) entered into by Parent, any Borrower or any other Subsidiary in
the ordinary course of its business with its employees, officers and directors,
(g) the performance of any agreement set forth on Schedule 6.09 and as in effect
on the date hereof, (h) fees and compensation to, and indemnity provided on
behalf of, officers, directors, employees and consultants of Parent, any
Borrower or any other Subsidiary in their capacity as such, to the extent such
fees and compensation are reasonable and customary and (i) transfers of cash and
cash equivalents at any time in an aggregate amount not in excess of the
Remaining Cash Excess at such time.



--------------------------------------------------------------------------------



 



98

          SECTION 6.10. Restrictive Agreements. Neither Parent nor any Borrower
will, nor will they permit any of their subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Parent,
any Borrower or any other Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Borrower or
any Subsidiary to pay dividends or other distributions with respect to its
Equity Interests or to make or repay loans or advances to any Borrower or any
other Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Subsidiary, provided that (i) the foregoing shall not apply to restrictions and
conditions that are (A) imposed by law or by any Loan Document or (B) imposed by
any agreement or instrument relating to secured Indebtedness permitted by this
Agreement to the extent that such restrictions apply only to the property or
assets securing such Indebtedness (including, to the extent required under the
terms of such agreement or instrument on the date the applicable Indebtedness is
incurred, proceeds thereof and after-acquired property in respect thereof),
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension,
renewal, amendment or modification expanding the scope of any such restriction
or condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases, licenses and similar contracts restricting the
assignment, encumbrance or transfer thereof.
          SECTION 6.11. Amendment of Material Documents. Neither Parent nor any
Borrower will, nor will they permit any of their subsidiaries to, amend, modify
or waive any of its rights under (a) any document (other than this Agreement)
governing any Material Indebtedness, (b) its certificate of incorporation,
by-laws or other organizational documents, (c) any document governing the
Preferred Stock or (d) any other material contract to which it is a party, in
each case to the extent that such amendment, modification or waiver could
reasonably be expected to be material and adverse to the Lenders.
          SECTION 6.12. Use of Proceeds and Letters of Credit. The proceeds of
the Term Loans, together with the proceeds from the issuance of the Preferred
Stock, will be used only (a) to fund the Intercompany Debt Repayment, (b) to
fund the Effective Date Excess Cash and (c) to pay fees and expenses payable in
connection with the Transactions. The proceeds of the Revolving Loans made after
the Effective Date, the Swingline Loans and Letters of Credit will be used only
for general corporate purposes of the US Borrower and its subsidiaries,
including for working capital purposes. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.



--------------------------------------------------------------------------------



 



99

          SECTION 6.13. Interest Expense Coverage Ratio. Parent and the
Borrowers will not permit the ratio of (a) Consolidated EBITDA to
(b) Consolidated Cash Interest Expense, in each case as of the end of any period
of four consecutive fiscal quarters, to be less than 2.5 to 1.0.
          SECTION 6.14. Leverage Ratio. Parent and the Borrowers will not permit
the Leverage Ratio as of the end of any fiscal quarter of Parent during any
period set forth below to exceed the ratio set forth opposite such period:

          Period   Ratio          
Effective Date through December 31, 2008
    4.5 to 1.0  
 
       
January 1, 2009 and thereafter
    4.0 to 1.0  

provided that at any time when an aggregate principal amount of Subordinated
Indebtedness of Parent, the Borrowers and the other Subsidiaries in excess of
the US Dollar Equivalent of US$25,000,000 (determined on a consolidated basis)
is outstanding, Parent and the Borrowers instead will not permit the Leverage
Ratio as of the end of any fiscal quarter of Parent during any period set forth
below to exceed the ratio set forth opposite such period:

          Period   Ratio          
Effective Date through December 31, 2006
    6.5 to 1.0  
 
       
January 1, 2007 through December 31, 2007
    6.0 to 1.0  
 
       
January 1, 2008 through December 31, 2008
    5.5 to 1.0  
 
       
January 1, 2009 and thereafter
    5.0 to 1.0  

          SECTION 6.15. Senior Leverage Ratio. At any time when an aggregate
principal amount of Subordinated Indebtedness of Parent, the Borrowers and the
other Subsidiaries in excess of the US Dollar Equivalent of US$25,000,000
(determined on a consolidated basis) is outstanding, Parent and the Borrowers
will not permit the Senior Leverage Ratio as of the end of any fiscal quarter of
Parent to exceed 3.0 to 1.0.
          SECTION 6.16. Capital Expenditures. Parent and the Borrowers will not,
and will not permit any of their subsidiaries to, make Capital Expenditures that
would cause the US Dollar Equivalent of the aggregate amount of all Capital
Expenditures made by Parent, the Borrowers and the other Subsidiaries in any
fiscal year of Parent to exceed the amount of Capital Expenditures set forth
below opposite such fiscal year:

          Fiscal Year Ended   Capital Expenditures
December 31, 2005
  US$ 125,000,000  



--------------------------------------------------------------------------------



 



100

          Fiscal Year Ended   Capital Expenditures          
December 31, 2006
  US$ 125,000,000  
 
       
December 31, 2007 and thereafter
  US$ 110,000,000  

provided that to the extent that the aggregate amount of Capital Expenditures
made by Parent, the Borrowers and the other Subsidiaries in any fiscal year
pursuant to this Section is less than the maximum amount of Capital Expenditures
permitted by this Section with respect to such fiscal year, the amount of such
difference (the “Rollover Amount”) may be carried forward and used to make
Capital Expenditures in the immediately succeeding fiscal year, provided further
that Capital Expenditures in any fiscal year shall be counted against the
Rollover Amount available with respect to such fiscal year prior to being
counted against the base amount with respect to such fiscal year and provided
further that for purposes of this Section 6.16, all Capital Expenditures made
with Net Proceeds that are reinvested in accordance with Section 2.11(c) shall
be disregarded in determining Capital Expenditures made by Parent, the Borrowers
and the other Subsidiaries in any fiscal year of Parent.
          SECTION 6.17. Accounting Changes. Parent will not make any change to
its fiscal year.
ARTICLE VII
Events of Default
          SECTION 7.01. Events of Default. If any of the following events
(“Events of Default”) shall occur:
     (a) any principal of any Loan or any B/A or any reimbursement obligation in
respect of any LC Disbursement shall not be paid when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
     (b) any interest on any Loan or any B/A or any fee or any other amount
(other than an amount referred to in clause (a) of this Article) payable under
this Agreement or any other Loan Document shall not be paid when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
     (c) any representation, warranty or statement made or deemed made by or on
behalf of Parent, any Borrower or any other Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;



--------------------------------------------------------------------------------



 



101

     (d) Parent or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Parent or any Borrower) or 5.14 or in Article VI;
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to Parent or any Borrower (which notice will be given at the request of
any Lender);
     (f) Parent, any Borrower or any other Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
and such failure shall continue after the applicable grace or notice period;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Parent, any Borrower or any other Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Parent, any Borrower or any other Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (i) Parent, any Borrower or any other Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent, any Borrower or any other Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material



--------------------------------------------------------------------------------



 



102

allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (j) Parent, any Borrower or any other Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of the US Dollar Equivalent of US$10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) shall be rendered against Parent, any Borrower, any other
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Parent, any Borrower or any other Subsidiary to enforce
any such judgment;
     (l) an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred and are continuing and unpaid, could
reasonably be expected to result in a Material Adverse Effect;
     (m) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under any Loan Document,
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Collateral Agreement or (iii) for any Lien pertaining to Collateral
that individually or in the aggregate is of an immaterial value in relation to
the outstanding Obligations;
     (n) any Guarantee purported to be created under any Loan Document shall
cease to be, or shall be asserted by any Loan Party not to be, in full force and
effect, except upon the consummation of any transaction permitted by any Loan
Document as a result of which the Subsidiary Loan Party providing such Guarantee
ceases to be a Subsidiary; or
     (o) a Change in Control shall occur;
then, and in every such event (other than an event described in clause (h) or
(i) of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the US Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans and B/As then outstanding to be due and payable



--------------------------------------------------------------------------------



 



103

in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans and B/As so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to Parent
or any Borrower described in clause (h) or (i) of this Section, the Commitments
shall automatically terminate and the principal of the Loans and B/As then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.
          Solely for purposes of determining whether a Default has occurred
under clause (h) or (i) of this Section 7.01, any reference in any such clause
to any Subsidiary or group of Subsidiaries shall be deemed not to include any
Subsidiary or group of Subsidiaries affected by any event or circumstance
referred to in any such clause that did not, taken together, as of the last day
of the fiscal year of Parent most recently ended constitute 2% or more of the
Consolidated Revenues of Parent with respect to such fiscal year.
          SECTION 7.02. CAM. (a) On the CAM Exchange Date, (i) the Commitments
shall automatically and without further act be terminated as provided in this
Article VII, (ii) the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that, in
lieu of the interests of each Lender in the Designated Obligations under each
Tranche in which it shall participate as of such date, such Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Tranches (such exchange, the “CAM Exchange”) and
(iii) simultaneously with the deemed exchange of interests pursuant to clause
(ii) above, the interests in the Designated Obligations to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the US Dollar Equivalent thereof, determined using the Exchange
Rate calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in US Dollars at the rate otherwise
applicable hereunder. It is understood and agreed that Lenders holding interests
in B/As on the CAM Exchange Date shall discharge the obligations to fund such
B/As at maturity in exchange for the interests acquired by such Lenders in
funded Loans in the CAM Exchange. Each Lender, each Person acquiring a
participation from any Lender as contemplated by Section 9.04, and each Borrower
hereby consents and agrees to the CAM Exchange. Each of Parent, the Borrowers
and the Lenders agrees from time to time to execute and deliver to the
Administrative Agent or the Applicable Agent all such promissory notes and other
instruments and documents as the Administrative Agent or such Applicable Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes so executed and



--------------------------------------------------------------------------------



 



104

delivered, provided that the failure of Parent or any Borrower to execute or
deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.
          (a) As a result of the CAM Exchange, on and after the CAM Exchange
Date, (i) each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Designated Obligations shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by the next paragraph below) and (ii) Section 2.17(e) shall not apply
with respect to any Taxes required to be withheld or deducted by a Borrower from
or in respect of payments hereunder to any Lender or the Administrative Agent
that exceed the Taxes such Borrower would have otherwise been required to
withhold or deduct from or in respect of payments to such Lender or
Administrative Agent had such CAM Exchange not occurred.
          (b) In the event that, on or after the CAM Exchange Date, the
aggregate amount of the Designated Obligations shall change as a result of the
making of a LC Disbursement by an Issuing Bank that is not reimbursed by the
applicable Borrower, then (i) each Revolving Lender (determined without giving
effect to the CAM Exchange) shall, in accordance with Section 2.05(d), promptly
purchase from the applicable Issuing Bank a participation in such LC
Disbursement in the amount of such Revolving Lender’s Applicable Percentage of
such LC Disbursement (without giving effect to the CAM Exchange) and (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such disbursement and the making of such LC Disbursement and the purchase of
participations therein by the applicable Revolving Lenders and the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that each Lender shall own an interest equal to
such Lender’s CAM Percentage in the Designated Obligations under each of the
Tranches (and the interests in the Designated Obligations to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the US Dollar Equivalent of such amount in accordance with the
first sentence of this Section 7.02), and (iii) in the event distributions shall
have been made in accordance with clause (i) of the preceding paragraph, the
Lenders shall make such payments to one another as shall be necessary in order
that the amounts received by them shall be equal to the amounts they would have
received had each such disbursement and LC Disbursement been outstanding on the
CAM Exchange Date. Each such redetermination shall be binding on each of the
Lenders and their successors and assigns and shall be conclusive, absent
manifest error.
ARTICLE VIII
The Agents
          In order to expedite the transactions contemplated by this Agreement,
JPMCB is hereby appointed to act as Administrative Agent on behalf of the
Lenders and Issuing Banks, JPME is hereby appointed to act as London Agent on
behalf of the Lenders and JPMorgan Chase Bank, N.A., Toronto Branch, is hereby
appointed to act as Canadian Agent on behalf of the Lenders. Each of the Lenders
and each Issuing Bank



--------------------------------------------------------------------------------



 



105

          hereby irrevocably authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to the Agents by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
          Any bank serving as Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not such Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Parent, any Borrower or any other Subsidiary or other Affiliate thereof as if it
were not such Agent hereunder.
          The Agents shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to Parent, any Borrower or any other
Subsidiary that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. No Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or wilful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by a Borrower or a Lender, and no such Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.



--------------------------------------------------------------------------------



 



106

          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by such Agent.
Such Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs and the provisions of
Section 9.03 shall apply to any such sub-agent and to the Related Parties of the
Agents and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, any Agent may resign at any time by notifying the
Lenders, the Issuing Banks and Parent. Upon any such resignation, the Required
Lenders shall have the right (in consultation with Parent) to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may (in consultation
with Parent) on behalf of the Lenders, appoint a successor Agent which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.
          The institution named as Syndication Agent in the heading of this
Agreement shall not, in its capacity as such, have any duties or
responsibilities of any kind under this Agreement.



--------------------------------------------------------------------------------



 



107

ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to Parent or any Borrower, to it at Clear Channel Entertainment,
2000 West Loop South, Ste 1300, Houston, Texas 77027-3512, Attention of David A.
Cheadle, Vice President & Treasurer (Telecopy No. (713) 693-8679), with a copy
to SFX Entertainment, Inc., 9348 Civic Center Drive, Beverly Hills, CA 90210,
Attention of Alan Ridgeway, Chief Financial Officer (Telecopy No.
(310) 867-7051);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Gloria Javier (Telecopy No. (713) 750-2378), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention of Tracey A.
Ewing (Telecopy No. (212) 270-5127);
     (iii) if to the London Agent, to it at J.P. Morgan Europe Limited, 125
London Wall, London EC2Y 5AJ, England, Attention of Loans Agency Division
(Telecopy No. 011-44-207-777-2360), with a copy to the Administrative Agent as
provided in clause (ii) above;
     (iv) if to the Canadian Agent, to it at JPMorgan Chase Bank, N.A., Toronto
Branch, 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto,
Ontario M5J 2J2, Canada, Attention of: Funding Officer (Telecopy No.
(416) 981-9128); with a copy to the Administrative Agent as provided in clause
(ii) above;
     (v) if to any Issuing Bank, to it at the address most recently specified by
it in a notice delivered to the Administrative Agent and Parent;
     (vi) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 270
Park Avenue, New York, New York 10017, Attention of Tracey A. Ewing (Telecopy
No. (212) 270-5127); and
     (vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire if it has been delivered to the party
sending such notice or communications; otherwise to such address (or telecopy
number) reasonably believed (after consultation with the Administrative Agent)
by the sending party to be the address (or telecopy number) of such other
Lender.



--------------------------------------------------------------------------------



 



108

          (b) Notices and other communications among the Applicable Agents and
the Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or any Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, acceptance of a B/A or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by Parent, the Borrowers
and the Required Lenders or by Parent, the Borrowers and the Administrative
Agent with the written consent of the Required Lenders, provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or any amount payable in respect of B/As or reduce the rate of
interest thereon, or reduce any fees payable to any Lender hereunder, without
the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or B/A (including
any scheduled date of payment of the principal amount of any Term Loan under
Section 2.10) or any LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, provided that, for the avoidance of
doubt, this clause (iii) shall not apply to waivers, amendments or modifications
of Section 2.11(c), (iv) waive or



--------------------------------------------------------------------------------



 



109

change Section 2.18(b) or (c) or any other provision providing for the pro rata
nature of sharing payments among the Lenders in a manner that would alter the
pro rata sharing of payments required thereby, (v) waive or change any of the
provisions of this Section or the definition of the term “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class or Tranche) required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (or Lender of such Class or Tranche,
as the case may be), (vi) release Parent, any Borrower or any other Subsidiary
Loan Party from its Guarantee under the Security Documents (except as expressly
provided in the Loan Documents), or limit its liability in respect of such
Guarantee, without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents
(except as expressly provided in the Loan Documents), without the written
consent of each Lender, (viii) waive or change any provision of Section 7.02
without the written consent of each Lender or (ix) waive or change any provision
of any Loan Document in a manner that by its terms adversely affects the rights
in respect of payments due to Lenders under any Class or Tranche differently
from those of Lenders under any other Class or Tranche without the written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class or Tranche, and provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of any Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of such Agent, such Issuing Bank or
the Swingline Lender, as the case may be, and (B) with respect to any waiver,
amendment or modification that by its terms is limited in effect to the rights
or duties of Lenders under one or more (but less than all) of the Classes and
Tranches, such waiver, amendment or modification may be effected by an agreement
or agreements in writing entered into by Parent, the Borrowers and the requisite
percentage in interest of Lenders under each affected Class or Tranche.
          (c) Notwithstanding the foregoing or anything to the contrary
contained herein, technical and conforming modifications to the Loan Documents
may be made with the consent of the Borrowers to the extent necessary to
integrate any Incremental Term Commitments or Incremental Revolving Commitments
on substantially the same basis as the Term Loans or Revolving Facility Loans,
as applicable.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agents, in connection with the arrangement and the syndication
of the credit facilities provided for herein, the preparation, execution,
delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for any Agent, any Issuing Bank or any Lender, in
connection with the



--------------------------------------------------------------------------------



 



110

enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made,
the B/As accepted or purchased or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, B/As or Letters of Credit.
          (b) The Borrowers shall indemnify the Agents, the Issuing Banks and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the arrangement and the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of the Loan Documents or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan, B/A or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by Parent, the Borrowers or any of the other Subsidiaries, or any
Environmental Liability related in any way to Parent, the Borrowers or any of
the other Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by Parent or any Affiliate thereof, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealed judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or such Indemnitee’s
violation of any applicable law or breach of its obligations under the Loan
Documents.
          (c) To the extent that any Borrower fails to pay any amount required
to be paid by it to any Agent, any Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent, such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Issuing Bank or the Swingline Lender in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Revolving Exposures, outstanding Term
Loans and unused Commitments at the time.



--------------------------------------------------------------------------------



 



111

          (d) To the extent permitted by applicable law, none of Parent and the
Borrowers shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, any B/A or Letter of
Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
     (A) the US Borrower, provided that no consent of the US Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and
     (C) in the case of any assignment of all or a portion of a Revolving
Commitment or any Lender’s obligations in respect of its LC Exposure or
Swingline Exposure, the Issuing Banks and the Swingline Lenders.
          (ii) Assignments shall be subject to the following additional
conditions:



--------------------------------------------------------------------------------



 



112

     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than the US Dollar Equivalent of
US$5,000,000 or, in the case of a Term Commitment or a Term Loan, US$1,000,000
unless each of the US Borrower and the Administrative Agent otherwise consents,
provided that no such consent of the US Borrower shall be required if an Event
of Default has occurred and is continuing:
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender,
provided that with respect to an assignment of any Revolving Loans or Revolving
Commitments, an Approved Fund must be a Person that engages in making Loans of
the type and nature of the applicable Revolving Loans and otherwise is able to
perform each of the obligations of a Revolving Lender with respect to its
applicable Revolving Commitments, in each case, in accordance with the
applicable provisions hereof.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and



--------------------------------------------------------------------------------



 



113

Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, amounts in respect of B/As and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agents, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section and
any written consent to such assignment required by this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of any Borrower, any
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement, provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that pertains to the participation it sold to such Participant.
Subject to paragraph (c)(ii) of this Section, Parent and the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment



--------------------------------------------------------------------------------



 



114

pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the US
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the US Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that (i) no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto, (ii) all costs, fees and expenses in connection with any such
pledge or assignment shall be for the sole account of such Lender and (iii) the
reassignment back to such Lender, free of any interests of such assignee, shall
be for the sole account of such Lender. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Bank”) may grant to a special purpose
funding vehicle (an “SPC”) of such Granting Bank, identified as such in writing
from time to time by the Granting Bank to the Administrative Agent and the
Borrowers, the option to provide to the Borrowers all or any part of any Loan
that such Granting Bank would otherwise be obligated to make to the Borrowers
pursuant to Section 2.01 or the option to participate in any Letter of Credit,
as the case may be, provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC or to participate in any Letter of Credit
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, or to participate in such Letter of Credit
the Granting Bank shall be obligated to make such Loan or participate in such
Letter of Credit pursuant to the terms hereof. The making of a Loan by an SPC or
the participation by such SPC in any Letter of Credit shall be deemed to utilize
the Commitment of the Granting Bank to the same extent, and as if, such Loan
were made by the Granting Bank or such participation in a Letter of Credit were
paid or taken, as the case may be by such Granting Bank. Each party hereto
hereby agrees that no SPC shall be liable for any payment under this Agreement
for which a Lender would otherwise be liable, for so long as, and to the extent,
the related Granting Bank makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees that, prior to the date that is one year and one
day after the payment in full of all outstanding senior indebtedness of any SPC,
it will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPC may



--------------------------------------------------------------------------------



 



115

(i) with notice to, but without the prior written consent of, the Borrowers and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans or participations in any Letters
of Credit to its Granting Bank or to any financial institutions (if consented to
by the Borrowers and Administrative Agent) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans or participations in any Letters of Credit (but not relating to any
Borrower, except with Parent’s consent) to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPC.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, acceptance and
purchase or any B/As and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, any Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any B/A or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agents and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or internet transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------



 



116

          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (a) Each of Parent and the Borrowers hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final, non-appealed judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that Parent, any Borrower, any Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any other party
hereto or their properties in the courts of any jurisdiction.
          (b) Each of Parent and the Borrowers hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.



--------------------------------------------------------------------------------



 



117

          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. Each Foreign
Borrower hereby irrevocably appoints the US Borrower as its agent for service of
process in respect of this Agreement and any Loan Document, provided that such
appointment will not affect the right of any party to this Agreement to serve
process on any Foreign Borrower in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and will be instructed (and will agree) to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Parent, any Borrower or any other Subsidiary
and its obligations hereunder, (g) upon conditions satisfactory to Parent, with
the consent of Parent or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this



--------------------------------------------------------------------------------



 



118

Section or (ii) becomes available to any Agent, any Issuing Bank or any Lender
on a nonconfidential basis from a source other than Parent or a Borrower. For
the purposes of this Section, the term “Information” means all information
received from Parent or any Borrower relating to Parent or the Borrowers or any
of their Affiliates, or their respective businesses, other than any such
information that is available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Parent or a Borrower, provided that
in the case of information received from Parent or any Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law, including the Criminal Code (Canada)
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Loan in accordance with applicable law, including the
Criminal Code (Canada), the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
          SECTION 9.14. Release of Liens and Guarantees. A Subsidiary Loan Party
shall automatically be released from its obligations under the Loan Documents
and all Liens in the Collateral of such Subsidiary Loan Party shall be
automatically released and all provisions of the Loan Documents shall cease to
apply to such Subsidiary Loan Party upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Loan Party
ceases to be a Subsidiary, provided that if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent did not provide otherwise. Upon any sale or other transfer by any
Subsidiary Loan Party (other than to Parent or any other Subsidiary) of any
Collateral that is permitted under any Loan Document, or upon the effectiveness
of any written consent to the release of the Lien granted under any Loan
Document in any Collateral pursuant to Section 9.02 of this Agreement, the Lien
on such Collateral shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Subsidiary Loan Party, at such Subsidiary Loan
Party’s expense, all documents that such Subsidiary Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.



--------------------------------------------------------------------------------



 



119

          SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto (including
any Foreign Borrower) agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.
          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
          SECTION 9.16. USA Patriot Act Notice. Each of the Lenders and the
Agents (for itself and not on behalf of any Lender) hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or such Agent, as applicable, to identify each
Borrower in accordance with the Act.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  CCE SPINCO, INC.,    
 
           
 
  by        
 
      /s/ Michael Rapino    
 
           
 
      Name: Michael Rapino    
 
      Title: Chief Executive Officer    



--------------------------------------------------------------------------------



 



 

                  SFX ENTERTAINMENT, INC.,    
 
           
 
  by        
 
      /s/ Michael Rapino    
 
           
 
      Name: Michael Rapino    
 
      Title: Chief Executive Officer    



--------------------------------------------------------------------------------



 



 

                  JPMORGAN CHASE BANK, N.A.,     individually and as
Administrative Agent,
 
           
 
  by   /s/ Thomas H. Kozlark    
 
           
 
      Name: Thomas H. Kozlark    
 
      Title: Vice President    



--------------------------------------------------------------------------------



 



 

                  JPMORGAN CHASE BANK, N.A.,     TORONTO BRANCH, as Canadian
Agent,
 
           
 
  by        
 
      /s/ Christine Chan    
 
           
 
      Name: Christine Chan    
 
      Title: Vice President    



--------------------------------------------------------------------------------



 



 

              J.P. MORGAN EUROPE LIMITED, as     London Agent,
 
       
 
  by    
 
      /s/ Lesley Pluck
 
       
 
      Name: Lesley Pluck
 
      Title: Associate



--------------------------------------------------------------------------------



 



 

              BANK OF AMERICA, N.A., as     Syndication Agent,
 
       
 
  by    
 
      /s/ Scott Conner
 
       
 
      Name: Scott Conner
 
      Title: Vice President



--------------------------------------------------------------------------------



 



2

              SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21,
2005, AMONG CCE SPINCO, INC., SFX ENTERTAINMENT, INC., THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
 
            Name of Institution:  
 
      The Bank of New York
 
       
 
       
 
  by   /s/ Mehrasa Raygan
 
       
 
      Name:   Mehrasa Raygan
 
      Title:  Vice President
 
       
 
  by    
 
       
 
       
 
      Name:
 
      Title:





--------------------------------------------------------------------------------



 



2

              SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21,
2005, AMONG CCE SPINCO, INC., SFX ENTERTAINMENT, INC., THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
 
            Name of Institution:  
 
      National City Bank
 
       
 
       
 
  by   /s/ Elizabeth A. Brosky
 
       
 
      Name:  Elizabeth A. Brosky
 
      Title:  Vice President
 
       
 
  by    
 
       
 
       
 
      Name:
 
      Title:





--------------------------------------------------------------------------------



 



2

              SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21,
2005, AMONG CCE SPINCO, INC., SFX ENTERTAINMENT, INC., THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
 
            Name of Institution:  
 
      Wachovia Bank, N.A.
 
       
 
       
 
  by   /s/  Russ Lyons
 
       
 
      Name:  Russ Lyons
 
      Title:   Director
 
       
 
  by    
 
       
 
       
 
      Name:
 
      Title:





--------------------------------------------------------------------------------



 



2

              SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21,
2005, AMONG CCE SPINCO, INC., SFX ENTERTAINMENT, INC., THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
 
            Name of Institution:  
 
      Credit Suisse, Cayman Islands Branch
 
       
 
  by    
 
      /s/ Doreen Barr
 
       
 
      Name: Doreen Barr
 
      Title:  Associate
 
       
 
  by    
 
      /s/ Judith E. Smith
 
       
 
      Name: Judith E. Smith
 
      Title:  Director





--------------------------------------------------------------------------------



 



2

              SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21,
2005, AMONG CCE SPINCO, INC., SFX ENTERTAINMENT, INC., THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
 
            Name of Institution:  
 
      UBS Loan Finance LLC
 
       
 
  by    
 
      /s/ Richard L. Tavrow
 
       
 
      Name: Richard L. Tavrow
 
      Title:   Director
            Banking Products Services, U.S.
 
       
 
  by    
 
      /s/ Iris R. Otsa
 
       
 
      Name: Iris R. Otsa
 
      Title:  Associate Director
           Banking Products Services, U.S.





--------------------------------------------------------------------------------



 



2

              SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21,
2005, AMONG CCE SPINCO, INC., SFX ENTERTAINMENT, INC., THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
 
            Name of Institution:
 
      Merrill Lynch Capital Corporation
 
       
 
  by    
 
       
 
      /s/  Nancy E. Meadows
 
       
 
      Name:  Nancy E. Meadows
 
      Title:  Vice President
 
       
 
  by    
 
       
 
       
 
      Name:
 
      Title:





--------------------------------------------------------------------------------



 



2

         
 
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21, 2005, AMONG CCE
SPINCO, INC., SFX ENTERTAINMENT, INC., THE FOREIGN BORROWERS PARTY THERETO, THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN EUROPE
LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT
 
          Name of Institution:

            Goldman Sachs Credit Partners L.P.
      By:   /s/ William W. Archer         Name:   William W. Archer       
Title:   Managing Director        By:           Name:           Title:        





--------------------------------------------------------------------------------



 



2

            SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21,
2005, AMONG CCE SPINCO, INC., SFX ENTERTAINMENT, INC., THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
 
          Name of Institution:

              Deutsche Bank AG, New York Branch
    By:   /s/ Susan LeFevre        Name:   Susan LeFevre       Title:  
Director        By:   /s/ Evelyn Thierry       Name:   Evelyn Thierry      
Title:   Vice President     

